EXECUTION COPY

--------------------------------------------------------------------------------

EXHIBIT 10.24

AGREEMENT AND PLAN OF MERGER

BY AND AMONG

BASIN WATER, INC.,

BW ACQUISITION MERGER SUB, INC.,

BASIN WATER – MPT, INC.,

MOBILE PROCESS TECHNOLOGY, CO.,

THE STOCKHOLDERS LISTED ON SCHEDULE A HERETO,

AND

THE STOCKHOLDERS’ REPRESENTATIVE

AUGUST 31, 2007

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

     Page

ARTICLE I MERGER I

   2             Section 1.01   

Merger I

   2             Section 1.02   

Effective Time of Merger I

   2             Section 1.03   

Effect of Merger I

   2             Section 1.04   

Certificate of Incorporation; Bylaws

   2             Section 1.05   

Directors and Officers

   2

ARTICLE II MERGER II

   2             Section 2.01   

Merger II

   2             Section 2.02   

Effective Time of Merger II

   3             Section 2.03   

Effect of Merger II

   3             Section 2.04   

Certificate of Incorporation; Bylaws

   3             Section 2.05   

Directors and Officers

   3             Section 2.06   

Tax Treatment

   3 ARTICLE III CLOSING; MERGER CONSIDERATION    3             Section 3.01   

Closing

   3             Section 3.02   

Merger Consideration

   4             Section 3.03   

Cash Consideration Adjustment

   5             Section 3.04   

Effect of Merger I on the Capital Stock of the Company and Merger Sub

   6             Section 3.05   

Effect of Merger II on Capital Stock of Intermediate Surviving Corporation and
on the Capital Stock of NewCo

   7             Section 3.06   

Exchange of Certificates.

   7             Section 3.07   

Withholdings

   8             Section 3.08   

Certain Excluded Assets and Liabilities

   8             Section 3.09   

Appointment of Representative.

   9             Section 3.10   

Legends

   9

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS AND THE COMPANY

   10             Section 4.01   

Title to Shares

   10             Section 4.02   

Stockholders’ Organization and Authority to Execute and Perform Agreement

   10             Section 4.03   

Purchase For Investment.

   11             Section 4.04   

No Stockholder Brokers’ Fees.

   11             Section 4.05   

Capitalization

   11             Section 4.06   

Organization and Qualification.

   11             Section 4.07   

Subsidiaries

   12             Section 4.08   

Corporate Power and Authority

   12             Section 4.09   

Validity, Etc

   12             Section 4.10   

Company Financial Statements

   12             Section 4.11   

Absence of Undisclosed Liabilities

   12             Section 4.12   

Absence of Adverse Change; Conduct of Business

   12             Section 4.13   

Taxes.

   13             Section 4.14   

Litigation

   15             Section 4.15   

Compliance with Law

   15             Section 4.16   

Licenses and Permits

   15

            Section 4.17

  

Benefit Plans.

   15             Section 4.18   

Labor Matters

   17             Section 4.19   

Current Employees

   17             Section 4.20   

Properties.

   18             Section 4.21   

Insurance

   18             Section 4.22   

Material Contracts

   18

 

i



--------------------------------------------------------------------------------

     Page             Section 4.23   

Intellectual Property.

   19             Section 4.24   

Records; Internal Controls.

   20             Section 4.25   

Inventory

   21             Section 4.26   

Notes and Accounts Receivable

   21             Section 4.27   

Powers of Attorney

   21             Section 4.28   

Product Warranty

   21             Section 4.29   

Environmental Matters.

   21             Section 4.30   

Related Party Transactions.

   23             Section 4.31   

No Company Brokers’ Fees

   23             Section 4.32   

Disclosure

   23 ARTICLE V REPRESENTATIONS AND WARRANTIES OF PARENT    24
            Section 5.01   

Organization

   24             Section 5.02   

Parent Power and Authority

   24             Section 5.03   

Validity, Etc

   24             Section 5.04   

Capitalization

   24             Section 5.05   

Parent Financial Statements

   24             Section 5.06   

Absence of Undisclosed Liabilities

   25             Section 5.07   

Litigation

   25             Section 5.08   

Purchase for Investment

   25             Section 5.09   

Issuance of Basin Common Stock

   25 ARTICLE VI COVENANTS OF THE STOCKHOLDERS AND THE COMPANY    25
            Section 6.01   

Best Efforts Cooperation

   25             Section 6.02   

Access

   25             Section 6.03   

Keeping of Books and Records

   26             Section 6.04   

Actions Prior to the Merger I Effective Time

   26             Section 6.05   

Notice of Changes

   27             Section 6.06   

Treatment of Employees and Company Benefit Plans.

   27             Section 6.07   

Litigation

   27             Section 6.08   

Obligations of Affiliates

   27             Section 6.09   

Stockholder Release

   28             Section 6.10   

Noncompetition

   28             Section 6.11   

Liabilities

   28             Section 6.12   

Notices and Consents

   28             Section 6.13   

Transfer Taxes

   28 ARTICLE VII COVENANTS OF THE PARENT    28             Section 7.01   

Cooperation

   28 ARTICLE VIII POST-CLOSING COVENANTS    28             Section 8.01   

Post-Closing Covenants

   28

ARTICLE IX CONDITIONS TO THE PARENT’S OBLIGATIONS

   31             Section 9.01   

Consents

   31             Section 9.02   

Representations and Warranties True

   31             Section 9.03   

Performance

   31             Section 9.04   

No Adverse Change

   31             Section 9.05   

Obligations of the Stockholders

   31             Section 9.06   

Resignations and Termination of Employment Arrangements

   31             Section 9.07   

No Actions, Suits or Proceedings

   31             Section 9.08   

Parent Board Approval

   32             Section 9.09   

Closing Documents

   32

 

ii



--------------------------------------------------------------------------------

     Page             Section 9.10   

Escrow Agreement

   32             Section 9.11   

Lease Agreement

   32             Section 9.12   

Asset Purchase Agreement

   32             Section 9.13   

Required Maintenance Work

   32             Section 9.14   

Environmental Remediation

   32             Section 9.15   

Phantom Stock Payment

   32             Section 9.16   

Craft Deferred Compensation Agreement

   32             Section 9.17   

Withholding Certificates

   32             Section 9.18   

Opinion of Counsel

   33             Section 9.19   

Repayment of Indebtedness

   33 ARTICLE X CONDITIONS TO THE STOCKHOLDERS’ OBLIGATIONS    33
            Section 10.01   

Representations and Warranties True

   33             Section 10.02   

Performance

   33             Section 10.03   

No Actions, Suits or Proceedings

   33             Section 10.04   

Escrow Agreement

   33 ARTICLE XI INDEMNIFICATION    34             Section 11.01   

Survival of Representations, Warranties, Covenants and Agreements

   34             Section 11.02   

Indemnification.

   34             Section 11.03   

General Procedures; Third Party Claims.

   36             Section 11.04   

Tax Indemnity

   37             Section 11.05   

Delivery and Release of Indemnity Escrowed Funds.

   38 ARTICLE XII TERMINATION    38             Section 12.01   

Termination

   38             Section 12.02   

Effect of Termination

   39 ARTICLE XIII REGISTRATION RIGHTS    39             Section 13.01   

Registration Rights.

   39             Section 13.02   

Information Furnished by Holder.

   40 ARTICLE XIV MISCELLANEOUS    41             Section 14.01   

Notices

   41             Section 14.02   

Entire Agreement

   41             Section 14.03   

Modifications and Amendments

   42             Section 14.04   

Waivers and Consents

   42             Section 14.05   

Assignment

   42

            Section 14.06

  

Parties in Interest

   42             Section 14.07   

Governing Law

   42             Section 14.08   

Severability

   42             Section 14.09   

Interpretation

   42             Section 14.10   

Headings and Captions

   43             Section 14.11   

Expenses

   43             Section 14.12   

Confidentiality

   43             Section 14.13   

Public Disclosure

   43             Section 14.14   

Counterparts

   43             Section 14.15   

Representation

   43             Section 14.16   

Specific Performance

   44             Section 14.17   

Consent to Jurisdiction; Waiver of Jury Trial

   44             Section 14.18   

Attorneys’ Fees

   44

 

iii



--------------------------------------------------------------------------------

List of Defined Terms

  

Section

Affiliate

   Section 3.08

Agreement

   Preamble

Applicable Laws

   Section 3.06(c)

Arkansas Code

   Section 1.01

Asset Purchase Agreement

   Section 3.08

Audited Financial Statements

   Section 4.10

Basin Common Stock

   Section 3.02

Basin Shares

   Section 3.02

Basket

   Section 11.02(a)

Benefit Plan

   Section 4.17(a)

Blackout Notice

   Section 13.01(c)

Cash Consideration

   Section 3.02

CERCLA

   Section 4.29(a)(iii)

Certificates

   Section 3.06(b)

Claim Notice

   Section 11.03(b)

Claims

   Section 4.01

Cleanup

   Section 4.29(a)(i)

Closing

   Section 3.01

Closing Date

   Section 3.01

Closing Filing Date

   Section 13.01(a)

Closing Shares

   Section 13.01(a)

Code

   Section 4.13(p)

Company

   Preamble

Company Articles of Incorporation

   Section 4.05

Company Balance Sheet

   Section 4.10

Company Benefit Plan

   Section 4.17(a)

Company Financial Statements

   Section 4.10

Company Intellectual Property

   Section 4.23(a)

Company Transaction Expenses

   Section 3.02

Company’s Knowledge

   Section 4.23(e)

Contracts

   Section 4.22

Craft Entity

   Section 3.08

Damages

   Section 11.02(a)

Deferred Compensation Termination Payment

   Section 9.16

Disclosure Schedule

   ARTICLE IV

Dispute

   Section 11.02(g) Dispute Notice    Section 11.02(f) Environmental Claim   
Section 4.29(a)(ii) Environmental Laws    Section 4.29(a)(iii) Environmental
Losses    Section 11.02(b) ERISA    Section 4.17(b) ERISA Affiliate    Section
4.17(c) Escrow Account    Section 3.02 Escrow Agent    Section 3.02 Escrow
Agreement    Section 3.02 Escrow Period    Section 11.05(b)(ii) Estimated Cash
Consideration Adjustment    Section 3.03(a) Estimated Closing Balance Sheet   
Section 3.03(a) Excluded Assets    Section 3.08 Excluded Liabilities    Section
3.08 Final Cash Consideration Adjustment    Section 3.03(b)

 

iv



--------------------------------------------------------------------------------

List of Defined Terms

   Section Final Closing Balance Sheet    Section 3.03(b) Final Environmental
Report    Section 9.14 FINRA    Section 13.01(d) GAAP    Section 4.10 Good Faith
Damages Estimate    Section 11.05(b)(i) Governmental Body    Section 4.14
Hazardous Materials    Section 4.29(a)(iv) Indemnification Notice   
Section 11.02(f) Indemnified Party    Section 11.03(a) Indemnifying Party   
Section 11.03(a) Indemnity Escrow Account    Section 3.02 Indemnity Escrowed
Funds    Section 3.02 Indemnity Period    Section 11.01 Indemnity Period   
Section 11.01 Independent Accounting Firm    Section 3.03(d) Intellectual
Property    Section 4.23(a) Interim Balance Sheet    Section 4.10 Intermediate
Surviving Corporation    Recitals Lease Agreement    Section 9.11 Leased Real
Property    Section 4.20(b) Material Contracts    Section 4.22 Merger
Consideration    Section 3.02 Merger I    Recitals Merger I Certificate of
Merger    Section 1.02 Merger I Effective Time    Section 1.02 Merger II   
Recitals Merger II Certificate of Merger    Section 2.02 Merger II Effective
Time    Section 2.02 Merger Sub    Preamble Mergers    Recitals Multiemployer
Plan    Section 4.17(f) NewCo    Preamble Noncompetition Agreement    Section
6.10 Notice Period    Section 11.03(b) Parent    Preamble Parent Benefit Plan   
Section 4.17(a) Parent Damages    Section 11.02(b) Parent Financial Statements
   Section 5.05 Parent Indemnified Party    Section 11.02(a) Parent Parties   
Preamble Parties    Preamble Permits    Section 4.16 Phantom Stock Termination
Payment    Section 9.15 Post-Closing Required Maintenance Work    Section 9.13
Post-Closing Tax Period    Section 8.01(c)(iii) Pre-Closing Matter    Section
6.09 Pre-Closing Required Maintenance Work    Section 9.13 Pre-Closing Tax
Period    Section 8.01(c)(iii) Procedure    Section 11.02(g) RCRA   
Section 4.29(a)(iii) Registered Company Intellectual Property    Section 4.23(b)

 

v



--------------------------------------------------------------------------------

List of Defined Terms

   Section Registration Expenses    Section 13.01(e) Registration Statement   
Section 13.01(a) Related Party    Section 4.30(c) Release    Section 4.29(a)(v)
Retention Bonuses    Section 3.03(a) SEC    Section 5.04 Securities Act   
Section 3.10 Shares    Recitals Stockholder Benefit Representations    Section
11.01 Stockholder Environment Representations    Section 11.01 Stockholder
General Representations    Section 11.01 Stockholder Indemnified Party   
Section 11.02(d) Stockholder Organizational Representations    Section 11.01
Stockholder Tax Representations    Section 11.01 Stockholders    Preamble
Stockholders    Recitals Stockholders’ Consent    Recitals Stockholders’
Representative    Section 3.09 Straddle Period    Section 8.01(c)(iii) Surviving
Entity    Recitals Tangible Personal Property    Section 4.20(a) Target Working
Capital    Section 3.03(a) Tax Audit    Section 8.01(c)(ii) Tax Law    Section
3.07 Tax Period    Section 8.01(c)(iii) Tax Proceedings    Section 8.01(c)(i)
Tax Returns    Section 4.13(p) Taxes    Section 4.13(p) Taxing Authority   
Section 8.01(c)(i) TDEC    Section 8.01(f) Third Party Claim    Section 11.03(a)
Third Party Licenses    Section 4.23(b) Titanium    Section 9.14 Treasury
Regulation(s)    Section 4.13(p) Working Capital    Section 3.03(a) Working
Capital Escrow Account    Section 3.02 Working Capital Escrowed Funds    Section
3.02

 

vi



--------------------------------------------------------------------------------

List of Exhibits

Exhibit A    –    Stockholders’ Consent Exhibit B    –    Escrow Agreement
Exhibit C    –    Asset Purchase Agreement Exhibit D    –    Noncompetition
Agreement Exhibit E    –    Lease Agreement Exhibit F    –    Opinion of Counsel

List of Schedules

Schedule A    –    Stockholders; Capitalization Schedule 3.03(a)    –   
Retention Bonuses Schedule 3.08(i)    –    Excluded Assets Schedule 3.08(ii)   
–    Excluded Liabilities Schedule 4.10    –    Company Financial Statements
Schedule 4.13(a)    –    Tax Return Extensions Schedule 4.13(d)    –    Tax
Audits, Investigations, Disputes or Claims Schedule 4.13(f)    –    Tax
Elections Schedule 4.13(o)    –    Tax Jurisdictions Schedule 4.16    –   
Permits Schedule 4.17(d)    –    Company Benefit Plans Schedule 4.17(g)    –   
Acceleration of Benefits Schedule 4.19    –    Current Employees
Schedule 4.20(b)(i)    –    Owned Real Property Schedule 4.20(b)(ii)    –   
Leased Real Property Schedule 4.21    –    Insurance Policies Schedule 4.22    –
   Material Contracts Schedule 4.23(b)(1)    –    Registered Company
Intellectual Property Schedule 4.23(b)(2)    –    Third Party Licenses
Schedule 4.29(b)    –    Compliance with Environmental Laws and Environmental
Permits Schedule 4.29(d)    –    Environmental Conditions and Remediation
Schedule 4.30    –    Related Party Transactions Schedule 6.06    –    Company
Employees Schedule 9.01    –    Consents

 

vii



--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER

This AGREEMENT AND PLAN OF MERGER (this “Agreement”) entered into this 31st day
of August 2007 by and among Basin Water, Inc., a Delaware corporation (the
“Parent”), BW Acquisition Merger Sub, Inc., a Delaware corporation and a direct
wholly-owned subsidiary of Parent (“Merger Sub”), Basin Water—MPT, Inc., a
Delaware corporation and a direct wholly-owned subsidiary of Parent (“NewCo,”
and together with Merger Sub and Parent, the “Parent Parties”), the Stockholders
listed on Schedule A hereto (together the “Stockholders”), Mobile Process
Technology, Co., an Arkansas corporation (the “Company”), and the Stockholders’
Representative (as defined in Section 3.09 hereof). Parent, Merger Sub, NewCo,
Stockholders, Stockholders’ Representative and the Company are referred to
collectively herein as the “Parties.”

RECITALS:

WHEREAS, the Parties desire to enter into a transaction pursuant to which, among
other things, (i) Merger Sub will merge (“Merger I”) with and into the Company,
with the Company as the surviving corporation (the “Intermediate Surviving
Corporation”), (ii) pursuant to Merger I, the existing shares of capital stock
(the “Shares”) of the Company will be cancelled, and, in exchange therefor, the
holders of the Company’s capital stock (the “Stockholders”) will receive
(subject to certain adjustments) in the aggregate $6,652,732 of cash and 462,746
shares of Basin Common Stock (as defined below), the capital stock of Merger Sub
will be cancelled and, in exchange therefor, Parent will receive shares of
common stock of the Intermediate Surviving Corporation and the Intermediate
Surviving Corporation will become a direct wholly owned subsidiary of Parent,
(iii) the Intermediate Surviving Corporation will merge (“Merger II” and,
together with Merger I, the “Mergers”) with and into NewCo, with NewCo as the
surviving corporation (the “Surviving Entity”), and (iv) pursuant to Merger II,
the existing shares of capital stock of the Intermediate Surviving Corporation
will be cancelled and, in exchange therefor, Parent will receive shares of
common stock of the Surviving Entity;

WHEREAS, the respective Boards of Directors of the Company, Merger Sub, NewCo
and Parent have approved this Agreement and the Mergers and the related
transactions contemplated hereby, upon the terms and subject to the conditions
of this Agreement;

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the Company has received an irrevocable written consent (the “Stockholders’
Consent”) from the Stockholders substantially in the form of Exhibit A (a true,
correct and complete copy of which has been delivered to Parent) who in the
aggregate hold all of the voting power represented by all of the outstanding
shares of the Company Common Stock (as defined below), pursuant to which such
Stockholders have (i) adopted this Agreement, and (ii) approved the Mergers and
other transactions contemplated hereby;

WHEREAS, the Parties desire to make certain representations, warranties,
covenants and agreements in connection with the transactions contemplated
hereby; and

WHEREAS, the Parties intend for Merger I, taken together with Merger II, to be
treated for federal income tax purposes as a reorganization described in
Section 368(a) of the Code and for this Agreement (as defined below) to be
treated as a plan of reorganization, as described in the Treasury Regulations
promulgated thereunder.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
promises made in this Agreement, and in consideration of the representations and
warranties contained in this Agreement, and for other good and valuable
consideration the receipt and adequacy of which are hereby mutually
acknowledged, the Parties, intending to become legally bound, agree as follows:

ARTICLE I

MERGER I

Section 1.01 Merger I. Upon the terms and subject to the satisfaction or waiver
of the conditions set forth in this Agreement, and in accordance with the
Arkansas Code (the “Arkansas Code”) and the DGCL, Merger Sub, at the Merger I
Effective Time, shall be merged with and into the Company. As a result of
Merger I, the separate corporate existence of Merger Sub shall cease and the
Company shall continue as the Intermediate Surviving Corporation.

Section 1.02 Effective Time of Merger I. Prior to the Closing, the Company shall
prepare and on the Closing Date, upon satisfaction of the terms and conditions
set forth herein, the Parties shall cause Merger I to be consummated by filing
with the Secretary of State of the State of Arkansas and the Secretary of State
of the State of Delaware a certificate of merger (the “Merger I Certificate of
Merger”) executed in accordance with the relevant provisions of the DGCL and the
Arkansas Code, and shall make all other filings or recordings required under the
DGCL and the Arkansas Code, as applicable, in respect of Merger I. Merger I
shall become effective at such time as the Merger I Certificate of Merger is
duly filed with such Secretary of State of the State of Delaware and the
Secretary of State of the State of Arkansas or at such other time as Parent and
the Company shall agree and specify in the Merger I Certificate of Merger (the
time Merger I becomes effective being the “Merger I Effective Time”).

Section 1.03 Effect of Merger I. Merger I shall have the effects as provided in
the applicable provisions of the DGCL and the Arkansas Code. Without limiting
the generality of the foregoing, at the Merger I Effective Time, all of the
property, rights, privileges, powers and franchises of the Company and Merger
Sub shall vest in the Intermediate Surviving Corporation, and all debts,
liabilities and duties of the Company and Merger Sub shall become the debts,
liabilities and duties of the Intermediate Surviving Corporation.

Section 1.04 Certificate of Incorporation; Bylaws. At the Merger I Effective
Time, the Certificate of Incorporation and the Bylaws of the Company shall
become the Certificate of Incorporation and the Bylaws of the Intermediate
Surviving Corporation, each as in effect immediately prior to the Merger I
Effective Time.

Section 1.05 Directors and Officers. The directors of Merger Sub immediately
prior to the Merger I Effective Time shall be the initial directors of the
Intermediate Surviving Corporation, each to hold office in accordance with the
Certificate of Incorporation and Bylaws of the Intermediate Surviving
Corporation. The officers of Merger Sub immediately prior to the Merger I
Effective Time shall be the initial officers of the Intermediate Surviving
Corporation, each to hold office in accordance with the Certificate of
Incorporation and Bylaws of the Intermediate Surviving Corporation.

ARTICLE II

MERGER II

Section 2.01 Merger II. Immediately following the consummation of Merger I, upon
the terms and subject to the satisfaction or waiver of the conditions set forth
in this Agreement, and in accordance with the DGCL, at the Merger II Effective
Time, the Intermediate Surviving Corporation shall be merged with and into
NewCo. As a result of Merger II, the separate corporate existence of the
Intermediate Surviving Corporation shall cease and NewCo shall continue as the
Surviving Entity.

 

2



--------------------------------------------------------------------------------

Section 2.02 Effective Time of Merger II. Prior to the Closing, the Company
shall prepare a certificate of merger (the “Merger II Certificate of Merger”)
executed in accordance with the relevant provisions of the DGCL in respect of
Merger II. On the Closing Date and immediately following the consummation of
Merger I, upon satisfaction of the terms and conditions set forth in this
Agreement, the Parties shall cause Merger II to be consummated by filing the
Merger II Certificate of Merger with the Secretary of State of the State of
Delaware, and shall make all other filings or recordings required under the DGCL
in respect of Merger II. Merger II shall become effective at such time as the
Merger II Certificate of Merger is duly filed with such Secretary of State of
the State of Delaware or at such other time as Parent and the Company shall
agree and specify in the Merger II Certificate of Merger, but shall in any event
be on the same date as Merger I (the time Merger II becomes effective being the
“Merger II Effective Time”).

Section 2.03 Effect of Merger II. Merger II shall have the effects as provided
in the applicable provisions of the DGCL. Without limiting the generality of the
foregoing, at the Merger II Effective Time, all the property, rights,
privileges, powers and franchises of the Intermediate Surviving Corporation and
NewCo shall vest in the Surviving Entity, and all debts, liabilities and duties
of the Intermediate Surviving Corporation and NewCo shall become the debts,
liabilities and duties of the Surviving Entity.

Section 2.04 Certificate of Incorporation; Bylaws. At the Merger II Effective
Time, the Certificate of Incorporation and the Bylaws of NewCo shall become the
Certificate of Incorporation and the Bylaws of the Surviving Entity, each as in
effect immediately prior to the Merger II Effective Time.

Section 2.05 Directors and Officers. The directors of NewCo immediately prior to
the Merger II Effective Time shall be the initial directors of the Surviving
Entity, each to hold office in accordance with the Certificate of Incorporation
and Bylaws of the Surviving Entity. The officers of NewCo immediately prior to
the Merger II Effective Time shall be the initial officers of the Surviving
Entity, each to hold office in accordance with the Certificate of Incorporation
and Bylaws of the Surviving Entity.

Section 2.06 Tax Treatment. The Parties intend that, for federal income tax
purposes, Merger I, taken together with Merger II, shall be treated as a
reorganization described in Section 368(a) of the Code. Notwithstanding the
foregoing, none of the Parent Parties or the Company shall have any liability to
the Stockholders for the tax consequences of the Merger I (separately or taken
together with Merger II) failing to qualify as a reorganization described in
Section 368(a) of the Code.

ARTICLE III

CLOSING; MERGER CONSIDERATION

Section 3.01 Closing. Subject to the satisfaction or waiver of each of the
conditions set forth in ARTICLE IX and ARTICLE X of this Agreement, the closing
of the transactions contemplated by this Agreement (the “Closing”) shall take
place at the offices of Latham & Watkins LLP, 12636 High Bluff Drive, Suite 400,
San Diego, California at 10:00 a.m. Pacific time, on or around September 14,
2007, or such other location, date and time as may be agreed upon by the parties
(such date and time being called the “Closing Date”). At the Closing:

(a) The Stockholders and the Company shall deliver or cause to be delivered to
the Parent, or the Exchange Agent, as applicable, the following:

(i) The Certificates and other documents as required by Section 3.06;

(ii) The certificates required by Section 9.02 and Section 9.03;

(iii) The resignations (or other evidence of necessary corporate action)
referred to in Section 9.06;

(iv) All of the books, data, documents, instruments and other records relating
to the Company including without limitation the original incorporation
documents, foreign qualifications, bylaws, minute books, and stock record books;

 

3



--------------------------------------------------------------------------------

(v) The Asset Purchase Agreement (as defined in Section 3.08), duly executed by
the Company and the Craft Entity (as defined in Section 3.08);

(vi) The Escrow Agreement, duly executed by Parent, the Company and the
Stockholders’ Representative;

(vii) The Lease Agreement (as defined in Section 9.11), duly executed by the
Company and the Craft Entity (as defined in Section 3.08); and

(viii) Any other documents or deliverables required to be delivered pursuant to
ARTICLE IX.

(b) The Parent shall deliver or cause to be delivered to the Stockholders or
Exchange Agent, as applicable, the following:

(i) Stock certificates in respect of the Basin Common Stock and the cash portion
of the Merger Consideration in accordance with Section 3.02 (other than the
Indemnity Escrowed Funds and the Working Capital Escrowed Funds, which shall be
delivered to the Escrow Agent, and the Company Transaction Expenses);

(ii) The Escrow Agreement, duly executed by the Parent; and

(iii) Any other documents or deliverables required to be delivered pursuant to
ARTICLE X.

Section 3.02 Merger Consideration. The aggregate consideration to be paid by
Parent for the Company Common Stock in accordance with the allocation set forth
on Schedule A (the “Merger Consideration”) is (i) 462,746 shares (the “Basin
Shares”) of its Common Stock, par value $0.001 per share (“Basin Common Stock”)
and (ii) $6,652,732 (the “Cash Consideration”), subject to the Estimated Cash
Consideration Adjustment and the Final Cash Consideration Adjustment; provided,
that, (x) One Million Two Hundred Fifty Thousand Dollars ($1,250,000) of the
Merger Consideration (such amount, allocated to the Stockholders in accordance
with the percentages set forth on Schedule A, the “Indemnity Escrowed Funds”)
shall be deposited with an agent, which shall be a bank or a trust company
organized under the laws of the United States of America or any of the States,
having a combined capital and surplus of not less than $100,000,000 selected by
the Parent and the Stockholders’ Representative, and which shall initially be
Computershare Trust Company, N.A. (the “Escrow Agent”), to be held in an account
(the “Indemnity Escrow Account”) and will be released along with any other
property in the Indemnity Escrow Account in accordance with the terms of the
escrow agreement in the form attached hereto as Exhibit B (the “Escrow
Agreement“) and ARTICLE XI hereof, (y) Seven Hundred Fifty Thousand Dollars
($750,000) of the Merger Consideration (such amount, allocated to the
Stockholders in accordance with the percentages set forth on Schedule A, the
“Working Capital Escrowed Funds”) shall be deposited with the Escrow Agent, to
be held in an account (the “Working Capital Escrow Account”) and will be
released along with any other property in the Indemnity Escrow Account in
accordance with the terms of the Escrow Agreement and Section 3.03 hereof, and
(z) Three Hundred Ninety-Two Thousand Six Hundred Fifty Dollars ($392,650) of
the Merger Consideration shall be paid to certain financial and legal advisors
to the Company in connection with the consummation of the transactions
contemplated hereby (the “Company Transaction Expenses”).

Notwithstanding any other provision of this Agreement to the contrary, it is the
intent of the parties that the consummation of Merger I and Merger II, taken
together, as two intertwined steps of an overall pre-arranged transaction,
qualify as a reorganization described in Section 368(a) of the Code.
Furthermore, the parties agree that at the request of Company, the portion of
the Merger Consideration consisting of Basin Common Stock may be increased and
the Cash Consideration decreased by an amount deemed reasonably necessary by the
Company to satisfy the “continuity of shareholder interest requirement” imposed
by the Treasury Regulations promulgated under Section 368(a) of the Code.

 

4



--------------------------------------------------------------------------------

Section 3.03 Cash Consideration Adjustment. The Cash Consideration shall be
subject to adjustment as follows:

(a) Estimated Closing Balance Sheet. At the Closing, the Company shall deliver
to Parent an estimated closing balance sheet (the “Estimated Closing Balance
Sheet”), including a calculation of Working Capital. “Working Capital“ shall
mean the Company’s current assets less the Company’s current liabilities, in
each case as reflected on the relevant balance sheet; it being understood that
the amounts to be paid after the Closing to the employees of the Company listed
on Schedule 3.03(a) (“Retention Bonuses”) shall be treated as a current
liability for purposes of the calculation of Working Capital, even if not so
treated in the Company Financial Statements. “Target Working Capital” shall be
equal to negative One Hundred Fifty-Seven Thousand Seven Hundred Eighty-Five
Dollars, or $(157,785). The Cash Consideration paid at Closing shall be adjusted
as follows (the “Estimated Cash Consideration Adjustment”):

(i) To the extent that the calculation of Working Capital in the Estimated
Closing Balance Sheet is greater than the Target Working Capital, the Cash
Consideration paid at Closing shall be increased by such difference. Such
additional Cash Consideration shall be allocated to the Stockholders in
accordance with the percentages set forth on Schedule A.

(ii) To the extent that the calculation of Working Capital in the Estimated
Closing Balance Sheet is less than the Target Working Capital, the Cash
Consideration paid at Closing shall be decreased by such difference. The
remaining Cash Consideration shall be allocated to the Stockholders in
accordance with the percentages set forth on Schedule A, with final amounts to
be agreed upon by Parent and the Stockholders’ Representative.

(b) Final Closing Balance Sheet. Parent shall have the right to audit the
Estimated Closing Balance Sheet, including the calculation of Working Capital,
within sixty (60) calendar days of delivery of the Estimated Closing Balance
Sheet. Within sixty (60) calendar days after the Closing Date, the Parent and
the Company shall cause an independent accounting firm acceptable to the Parent
and Stockholders’ Representative to prepare and deliver to Parent and
Stockholders’ Representative an audited balance sheet of the Company as of the
Closing Date (the “Final Closing Balance Sheet”), which shall be prepared on the
same basis and in the same form as the Estimated Closing Balance Sheet. After
delivery of the Final Closing Balance Sheet, the Cash Consideration delivered as
of the Closing shall be adjusted as follows (the “Final Cash Consideration
Adjustment”):

(i) To the extent that the calculation of Working Capital in the Final Closing
Balance Sheet is greater than the calculation of Working Capital set forth in
the Estimated Closing Balance Sheet, Parent shall pay to Stockholders’
Representative (for distribution to the Stockholders) such difference. In
addition, as of the time of such payment, all Working Capital Escrowed Funds and
any other property held in the Working Capital Escrow Account shall be
distributed to the Stockholders’ Representative (for distribution to the
Stockholders).

(ii) To the extent that the calculation of Working Capital in the Final Closing
Balance Sheet is less than the calculation of Working Capital set forth in the
Estimated Closing Balance Sheet, the difference shall be delivered to Parent
from the Working Capital Escrow Account pursuant to the terms of the Escrow
Agreement and this Section 3.03. To the extent such difference in the Estimated
Closing Balance Sheet from the Final Closing Balance Sheet exceeds the Working
Capital Escrowed Funds held in the Working Capital Escrow Account, the
Stockholders’ Representative shall deliver such excess amounts to Parent on
behalf of the Stockholders. To the extent such difference in the Estimated
Closing Balance Sheet from the Final Closing Balance Sheet is less than the
Working Capital Escrowed Funds held in the Working Capital Escrow Account, after
payment of the difference to Parent, the remaining funds held in the Working
Capital Escrow Account shall be distributed to the Stockholders’ Representative
(for distribution to the Stockholders).

(c) Final Closing Balance Sheet; Binding. Subject to clause (d) of this
Section 3.03, the Final Closing Balance Sheet delivered to the Parent and
Stockholders’ Representative shall be deemed to be and shall be final, binding
and conclusive on the parties hereto.

 

5



--------------------------------------------------------------------------------

(d) Disputes. Stockholders’ Representative may dispute any amounts reflected on
the Final Closing Balance Sheet; provided, however, that Stockholders’
Representative shall have notified the Parent in writing of each disputed item,
specifying the estimated amount thereof in dispute and setting forth, in
reasonable detail, the basis for such dispute, within twenty (20) calendar days
of the Parent’s delivery of the Final Closing Balance Sheet to Stockholders’
Representative. In the event of such a dispute, Stockholders’ Representative and
the Parent shall use reasonable efforts to resolve such dispute, provided that
if such dispute is not resolved within fifteen (15) calendar days of
Stockholders’ Representative’s notice to Parent set forth above, the parties
shall submit the items in dispute for resolution to an independent accounting
firm of national reputation mutually acceptable to Stockholders’ Representative
and the Parent (the “Independent Accounting Firm”), which shall, within thirty
(30) calendar days after such submission, determine and report to Stockholders’
Representative and the Parent upon such remaining disputed items, and such
report shall be final, binding and conclusive on Stockholders’ Representative
and the Parent. The fees and disbursements of the Independent Accounting Firm
shall be allocated between Stockholders’ Representative and the Parent in the
same proportion that the aggregate amount of such disputed items so submitted to
the Independent Accounting Firm that is unsuccessfully disputed by each such
party (as finally determined by the Independent Accounting Firm) bears to the
total amount of such remaining disputed items so submitted.

(e) Final Cash Consideration Adjustment. The Final Closing Balance Sheet shall
be deemed final for the purposes of this Section 3.03 upon the earlier of
(x) the failure of Stockholders’ Representative to notify the Parent of a
dispute within twenty (20) calendar days following the Parent’s delivery of the
Final Closing Balance Sheet to Stockholders’ Representative, and (y) the
resolution of all disputes, pursuant to Section 3.03(d), by the Independent
Accounting Firm. Within fifteen (15) calendar days after the Final Closing
Balance Sheet is deemed final, (i) in the case of Section 3.03(b)(i), the Parent
shall pay to Stockholders’ Representative the requisite dollar amount, if any,
required pursuant to Section 3.03(b) and (ii) in the case of
Section 3.03(b)(ii), the requisite dollar amount shall be delivered to Parent
from the Working Capital Escrow Account or the Stockholders’ Representative, as
required by Section 3.03(b)(ii). Notwithstanding anything foregoing to the
contrary, Stockholders shall be jointly and severally liable for any amounts due
to Parent from Stockholder Representative under this Section 3.03 to the extent
the Working Capital Escrowed Funds are insufficient for payment of such
requisite dollar amount; provided, however, if the amount owed to Parent is
greater than the Working Capital Escrowed Funds nothing hereunder shall limit
Parent from obtaining the entire amount owed to Parent from Stockholders’
Representative.

(f) Cooperation. The parties agree and undertake to provide each other with
reasonable access to the Company’s books and records and personnel to the extent
reasonably necessary to assist in the preparation of the statements referred to
in this Section 3.03.

Section 3.04 Effect of Merger I on the Capital Stock of the Company and Merger
Sub. As of the Merger I Effective Time, by virtue of Merger I and without any
action on the part of the holder of any shares of Company Common Stock or any
shares of capital stock of Merger Sub:

(a) Capital Stock of Merger Sub. Each issued and outstanding share of capital
stock of Merger Sub shall be converted into and become one fully paid and
nonassessable share of common stock, par value $0.001 per share, of the
Intermediate Surviving Corporation.

(b) Cancellation of Treasury Stock. Each share of Company Common Stock that is
owned by the Company or by a wholly owned subsidiary of the Company shall
automatically be canceled and retired and shall cease to exist, and no
consideration shall be delivered in exchange therefor.

(c) Conversion of Company Common Stock. The issued and outstanding shares of
Company Common Stock (other than shares to be canceled in accordance with this
Section 3.04) shall, by virtue of the Merger and without any action on the part
of the holder thereof, be converted into the right to the Merger Consideration
as set forth on Schedule A. As of the Merger I Effective Time, all such shares
of Company

 

6



--------------------------------------------------------------------------------

Common Stock shall no longer be outstanding and shall automatically be canceled
and retired and shall cease to exist, and each holder of a certificate
representing any such shares of Company Common Stock shall cease to have any
rights with respect thereto, except the right to receive, upon the surrender of
such certificates, (i) cash that constitutes part of the Merger Consideration,
(ii) certificates representing the shares of Basin Common Stock that constitute
part of the Merger Consideration and (iii) any cash in lieu of fractional shares
of Basin Common Stock to be issued or paid in consideration therefor.

Section 3.05 Effect of Merger II on Capital Stock of Intermediate Surviving
Corporation and on the Capital Stock of NewCo. As of the Merger II Effective
Time, by virtue of Merger II and without any action on the part of the holder of
any shares of capital stock of the Intermediate Surviving Corporation or any
capital stock of NewCo:

(a) Capital Stock of Intermediate Surviving Corporation. Each issued and
outstanding share of capital stock of the Intermediate Surviving Corporation
shall be converted into and become one fully paid and nonassessable share of
common stock, par value $0.001 per share, of the Surviving Entity.

(b) Capital Stock of NewCo. Each issued and outstanding share of capital stock
of NewCo shall be converted into and become one fully paid and nonassessable
share of common stock, par value $0.001 per share, of the Surviving Entity.

Section 3.06 Exchange of Certificates.

(a) Exchange Agent. Immediately following the Merger I Effective Time, Parent
shall deposit with Computershare Trust Company, N.A. or such other bank or trust
company as may be designated by Parent and the Company (the “Exchange Agent”),
for the benefit of the Stockholders, for exchange in accordance with this
ARTICLE III, through the Exchange Agent, or deliver to the Stockholders’
Representative, certificates representing 462,746 shares of Basin Common Stock
issuable pursuant to Section 3.04(c).

(b) Exchange Procedures. As soon as reasonably practicable after the
consummation of the Mergers, the Parties shall or shall cause the Exchange Agent
to mail to each holder of record of a certificate or certificates (the
“Certificates”) which immediately prior to the Merger I Effective Time
represented outstanding shares of Company Common Stock, other than shares to be
canceled or retired in accordance with Section 3.04(b), (i) a letter of
transmittal (which shall specify that delivery shall be effected, and risk of
loss and title to the Certificates shall pass, only upon delivery of the
Certificates to the Exchange Agent and shall be in such form and have such other
provisions as Parent may reasonably specify) and (ii) instructions for use in
effecting the surrender of the Certificates in exchange for certificates
representing shares of Basin Common Stock and cash which constitute the Merger
Consideration. Upon surrender of a Certificate for cancellation to the Exchange
Agent or to such other agent or agents as may be appointed by Parent, together
with such letter of transmittal, duly executed, and such other documents as may
reasonably be required by the Exchange Agent, the holder of such Certificate
shall be entitled to receive in exchange therefor a certificate representing
that number of whole shares of Basin Common Stock which such holder has the
right to receive and cash, in accordance with the allocation set forth on
Schedule A, pursuant to the provisions of this ARTICLE III (and the Certificate
so surrendered shall forthwith be canceled). Until surrendered as contemplated
by this Section 3.06(b), each Certificate shall be deemed at any time after the
Merger I Effective Time to represent only the right to receive Merger
Consideration upon such surrender.

(c) Distributions with Respect to Unexchanged Shares. No dividends or other
distributions with a record date after the Merger I Effective Time shall be paid
to the holder of any unsurrendered Certificate with respect to the shares of
Basin Common Stock issuable as Merger Consideration represented thereby until
the surrender of such Certificate in accordance with this ARTICLE III. Subject
to the effect of applicable laws (the “Applicable Laws”), following surrender of
any Certificate, there shall be paid to the holder of the certificate
representing whole shares of Basin Common Stock in respect of Merger
Consideration issued in exchange therefor, without interest, at the time of such
surrender, the amount of dividends or other distributions with a record date
after the Merger I Effective Time theretofor paid with respect to such whole
shares of Basin Common Stock.

 

7



--------------------------------------------------------------------------------

(d) No Further Ownership Rights in Company Common Stock. All shares of Basin
Common Stock issued upon the surrender for exchange of Certificates in
accordance with the terms of this ARTICLE III (including any cash paid pursuant
to Section 3.06(e)) shall be deemed to have been issued (and paid) in full
satisfaction of all rights pertaining to the shares of Company Common Stock
theretofore represented by such Certificates, and there shall be no further
registration of transfers on the stock transfer books of the Intermediate
Surviving Corporation of the shares of Company Common Stock which were
outstanding immediately prior to the Merger I Effective Time. If, after the
Merger I Effective Time, Certificates are presented to the Intermediate
Surviving Corporation or the Exchange Agent for any reason, they shall be
canceled and exchanged as provided in this ARTICLE III, except as otherwise
provided by Law.

(e) No Fractional Shares. No certificates or scrip representing fractional
shares of Basin Common Stock shall be issued upon the surrender for exchange of
Certificates. In lieu of any such fractional interests, each holder of shares of
Company Common Stock exchanged pursuant this ARTICLE III who would otherwise
have been entitled to receive a fraction of a share of Basin Common Stock (after
taking into account all shares of Basin Common Stock to which such holder is
entitled pursuant to Section 3.06(b) shall be entitled to receive cash (without
interest) in an amount equal to the product of such fractional part of a share
of Basin Common Stock multiplied by $10.65.

(f) Termination of Exchange Fund. Any Basin Common Stock which remains
undistributed to the holders of Certificates for six months after the Merger I
Effective Time shall be delivered to Parent, upon demand, and any holders of
Certificates who have not theretofore complied with this ARTICLE III shall
thereafter look only to Parent for payment of their claim for Merger
Consideration.

(g) No Liability. None of Parent, Merger Sub, the Company, the Intermediate
Surviving Corporation, Newco, the Surviving Entity or the Exchange Agent shall
be liable to any Person in respect of any shares of Basin Common Stock (or
dividends or distributions with respect thereto) delivered by the Exchange Agent
to a public official pursuant to any applicable abandoned property, escheat or
similar Applicable Law.

(h) Lost Certificates. In the event that any Certificate shall have been lost,
stolen or destroyed, upon the making of an affidavit of that fact by the Person
claiming such Certificate to be lost, stolen or destroyed and, if required by
Parent, the posting by such Person of a bond in such reasonable amount as Parent
may determine as indemnity against any claim that may be made against it with
respect to such Certificate, the Exchange Agent will issue in exchange for such
lost, stolen or destroyed Certificate, Basin Common Stock and cash in respect of
Merger Consideration, and any unpaid dividends or distributions with respect to
Basin Common Stock, to which they are entitled pursuant to this Agreement.

Section 3.07 Withholdings. Parent, the Exchange Agent, and Merger Sub shall be
entitled to, or shall cause the Company to, deduct and withhold from the
consideration otherwise payable to any party pursuant to this Agreement such
amounts as may be required to be deducted and withheld with respect to such
payment under the Code and the rules and regulations promulgated thereunder, or
under any provision of Tax Law. To the extent that amounts are so withheld, such
withheld amounts shall be treated for all purposes of this Agreement as having
been paid to the party in respect of which such deduction and withholding was
made.

Section 3.08 Certain Excluded Assets and Liabilities. Prior to or simultaneous
with the Merger I Effective Time, pursuant to an Agreement for Sale and Purchase
of Real Property among the Company, the Stockholders and Craft Real Estate, LLC,
a Tennessee limited liability company (the “Craft Entity”), substantially in the
form attached hereto as Exhibit C (the “Asset Purchase Agreement”), the Company
Affiliate shall (i) acquire the assets of the Company which are listed on
Schedule 3.08(i) (the “Excluded Assets”), and (ii) assume the liabilities of the
Company which are listed on Schedule 3.08(ii) (the “Excluded Liabilities”),
provided that the Company Affiliate may elect at its option to pay or otherwise
discharge any of the Excluded Liabilities as of the Merger I Effective Time.
“Affiliate” with respect to any person, means any person directly or indirectly
controlling, controlled by or under common control with, another person. It is
understood by all parties to this Agreement that, as of the Merger I Effective
Time, neither Parent nor the Company shall have the title to or ownership of any
Excluded Assets, nor shall Parent or the Company have any responsibility for or
obligation with respect to the Excluded Liabilities.

 

8



--------------------------------------------------------------------------------

Section 3.09 Appointment of Representative.

(a) In order to efficiently administer the transactions contemplated hereby,
including the defense and/or settlement of any claims for which the Stockholders
may be required to indemnify the Parent Indemnified Parties pursuant to this
Agreement, the Stockholders hereby agree to the appointment of Frank S. Craft as
the Stockholders’ Representative (the “Stockholders’ Representative“). The
Stockholders’ Representative is hereby authorized to take any and all action as
is contemplated to be taken by the Stockholders by the terms of this Agreement,
provided that, the Stockholders’ Representative shall not consent to the entry
of any judgment or enter into any settlement which affects or binds any of the
Stockholders without the prior written consent of such Stockholder (which
consent shall not be unreasonably withheld). All decisions and actions by the
Stockholders’ Representative shall be binding upon all of the Stockholders and
no Stockholder shall have the right to object, dissent, protest or otherwise
contest the same. By their execution of this Agreement, the Stockholders agree
that:

(i) the Parent shall be able to rely exclusively on the instructions and
decisions of the Stockholders’ Representative as to the settlement of claims for
indemnification by the Parent pursuant to this Agreement, or any other actions
taken by the Stockholders’ Representative hereunder, and no party hereunder
shall have any cause of action against the Parent in reliance upon the
instructions or decisions of the Stockholders’ Representative;

(ii) to the extent this Agreement requires that Parent give notice to or seek
the consent of Stockholders with respect to any matter referred to herein, the
Parent shall be entitled to give such notice to or seek such consent from the
Stockholders’ Representative;

(iii) all actions, decisions and instructions of the Stockholders’
Representative shall be final, conclusive and binding upon the Stockholders;

(iv) the provisions of this Section 3.09 are irrevocable and coupled with an
interest, and shall be enforceable notwithstanding any rights or remedies that
any Stockholder may have in connection with the transactions contemplated by
this Agreement;

(v) the provisions of this Section 3.09 shall be binding upon the executors,
heirs, legal representatives, successors and assigns of each Stockholder, and
any references in this Agreement to a Stockholder shall mean and include the
successors to the Stockholders’ rights hereunder, whether pursuant to
testamentary disposition, the laws of descent and distribution or otherwise; and

(vi) in case of the resignation or the death or inability to act of Frank S.
Craft, a successor shall be named by Stockholders holding more than fifty
percent (50%) of the Shares of the Company prior to the Closing.

(b) The term “Stockholders’ Representative“ as used herein shall be deemed to
include a successor representative.

(c) The Stockholders’ Representative shall not be liable to the Stockholders for
any act done or omitted to be done hereunder while acting in good faith and in
the exercise of reasonable judgment. Each Stockholder agrees to jointly and
severally indemnify and hold harmless the Stockholders’ Representative from and
against any Damages incurred without gross negligence or willful misconduct on
the part of the Stockholders’ Representative and arising out of or in connection
with the acceptance or administration of the Stockholders’ Representative’s
duties hereunder.

Section 3.10 Legends. The shares of Basin Common Stock to be issued to the
Stockholders pursuant to this Agreement shall not have been registered and shall
be characterized as “restricted securities” under the federal securities laws,
and under such laws such shares may be resold without registration under the
Securities Act of 1933, as amended (the “Securities Act”), only in certain
limited circumstances. Each certificate evidencing shares of Basin Common Stock
to be issued pursuant hereto shall bear the following legend:

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS

 

9



--------------------------------------------------------------------------------

AMENDED (THE “SECURITIES ACT”). SUCH SHARES MAY NOT BE SOLD, PLEDGED,
HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION
WITHOUT AN EXEMPTION UNDER THE SECURITIES ACT OR AN OPINION OF LEGAL COUNSEL
REASONABLY ACCEPTABLE TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.”

and any legends required by applicable state securities laws. Notwithstanding
the foregoing, no opinion of counsel shall be necessary in connection with any
transfer of Basin Common Stock by any Stockholder to any other Stockholder, or
by any Stockholder to any of its Affiliates which provide to Parent the
necessary securities law representations under Section 4.03 hereof.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS AND THE COMPANY

As an inducement to the Parent to enter into this Agreement and to consummate
the transactions contemplated hereby, and except as set forth in the Disclosure
Schedule provided by Stockholders to the Parent on the date hereof and accepted
in writing by the Parent (the “Disclosure Schedule”), each Stockholder, jointly
and severally together with the other Stockholders and the Company, hereby
represents and warrants to and agrees with the Parent with respect to the Shares
listed next to the name of such Stockholder on Schedule A hereto that:

Section 4.01 Title to Shares. Such Stockholder owns the Shares beneficially and
of record, free and clear of all claims, charges, liens, contracts, rights,
options, security interests, mortgages, encumbrances and restrictions of every
kind and nature (together, “Claims”). Other than restrictions on transfer
imposed under federal or state securities laws, there is no restriction
affecting the ability of such Stockholder to transfer the legal and beneficial
title and ownership of the Shares to the Parent and, upon delivery thereof to
the Parent pursuant to the terms of this Agreement and of payment of the Merger
Consideration at the Closing, the Parent will acquire record and beneficial
title to the Shares free and clear of all Claims. Such Stockholder is not a
party to any option, warrant, purchase right or other contract or commitment
that could require such Stockholder to sell, transfer or otherwise dispose of
any capital stock of the Company (other than this Agreement). Such Stockholder
is not a party to any voting trust, proxy or other agreement or understanding
with respect to the voting of any capital stock of the Company. Such Stockholder
confirms its percentage ownership of the Company as set forth on Schedule A.

Section 4.02 Stockholders’ Organization and Authority to Execute and Perform
Agreement. Such Stockholder, other than Stockholders that are individuals, is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization. Said Stockholder has the full legal right and
power and all authority and approval required by law to enter into this
Agreement and the other documents and instruments contemplated hereby and to
perform its obligations hereunder and thereunder. Each Stockholder has duly
executed and delivered this Agreement and the other documents and instruments
contemplated hereby to which it is a party, and this Agreement and such other
documents and instruments constitute the legal, valid and binding obligation of
said Stockholder enforceable in accordance with their terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws affecting creditor’s rights generally and
by general equitable principles. Neither the execution and delivery of this
Agreement and the other documents and instruments contemplated hereby, the
consummation of the transactions contemplated hereby or thereby, nor the
performance of this Agreement and such other documents and instruments in
compliance with the terms and conditions hereof and thereof by said Stockholder
will (a) conflict with or result in any violation of any certificate or articles
of incorporation, bylaws or other governing document of said Stockholder, or any
judgment, decree, order, statute, law, rule or regulation applicable to said
Stockholder or to the Shares of said Stockholder, (b) require any consent,
approval, authorization or permit of, or filing with or notification to, any
Governmental Body (as defined herein) or other person or entity, (c) violate,
conflict with or result in a breach,

 

10



--------------------------------------------------------------------------------

default or termination (or give rise to any right of termination, cancellation
or acceleration) under any of the terms, conditions or provisions of any
mortgage, indenture, note, lease, license, agreement or other instrument or
obligation to which said Stockholder is a party or by which said Stockholder or
its Shares is bound, or (d) result in the creation of any Claim of any kind or
nature on, or with respect to its Shares.

Section 4.03 Purchase For Investment. Such Stockholder is acquiring the shares
of Basin Common Stock for investment for its own account and not with a view to
the distribution or public offering thereof within the meaning of the Securities
Act. Such Stockholder understands that the shares of Basin Common Stock have not
been registered under the Securities Act and may not be sold or transferred
without such registration or an exemption therefrom. Such Stockholder is
sufficiently experienced in financial and business matters to be capable of
evaluating the risk of investment in Basin Common Stock and to make an informed
decision relating thereto. Such Stockholder has the knowledge and experience in
business and financial affairs and the financial capability for making the
investment, can afford a complete loss of the investment, and the investment is
a suitable one for such Stockholder. Such Stockholder is an “accredited
investor” as defined in Regulation D under the Securities Act.

Section 4.04 No Stockholder Brokers’ Fees. Such Stockholder has no liability or
obligation to pay any fees or commissions to any broker, finder or agent with
respect to the transactions contemplated by this Agreement for which the Parent
or the Company could become liable or obligated.

Section 4.05 Capitalization. The authorized, issued and outstanding capital
stock of the Company consists on the date hereof, and will on the Closing Date
consist solely of 1,000 shares of Common Stock, having no par value, of which
520.824 shares are issued and outstanding and owned by the Stockholders, as set
forth on Schedule A, free and clear of all Claims, in each case with no personal
liability attaching to the ownership thereof. All of such shares are duly
authorized, validly issued, fully paid and nonassessable and were issued in full
compliance with all federal, state and local rules, laws and regulations. The
designations, powers, preferences, rights, qualifications, limitations and
restrictions in respect of each class and series of authorized capital stock of
the Company are as set forth in the Company’s Articles of Incorporation, as
amended (the “Company Articles of Incorporation”), and all such designations,
powers, preferences, rights, qualifications, limitations and restrictions are
valid, binding and enforceable in accordance with all applicable laws. There
are, and at the Closing Date there will be, no shares held in the corporate
treasury of the Company and no shares reserved for issuance. As of the date
hereof there are, and as of the Closing Date there will be, no outstanding
subscriptions, options, warrants, rights, calls or convertible securities, stock
appreciation rights (phantom or otherwise), phantom stock rights, joint venture,
partnership or other commitments of any nature relating to shares of the capital
stock of the Company, other than 254.817 treasury shares reserved by the Company
for the issuance of phantom stock of which shares of phantom stock, 40.245 are
currently outstanding as of the date hereof and none of which will be
outstanding as of the Closing Date. As of the date hereof there is, and as of
the Closing Date the Company will have, no obligation (contingent or other) to
issue, sell or otherwise cause to become outstanding any of its capital stock,
or to purchase, redeem or otherwise acquire any of its capital stock or any
interest therein or to pay any dividend or make any other distribution in
respect thereof. There are no voting trusts, proxies or other agreements or
understandings with respect to the voting of the Company’s capital stock, other
than a power of attorney signed by each Stockholder in favor of Frank S. Craft
and naming him as such Stockholder’s attorney-in-fact.

Section 4.06 Organization and Qualification.

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Arkansas and is duly licensed or
qualified to transact business as a foreign corporation and is in good standing
in each jurisdiction in which the nature of the Company’s business or the
character of the properties owned or leased by the Company requires such
licensing or qualification, except in such jurisdictions where the failure to be
so qualified or licensed and in good standing would not in the aggregate be
expected to have a material adverse effect on the business or operations of the
Company.

 

11



--------------------------------------------------------------------------------

(b) The Company is not in default under or in violation of any provision of the
Company Articles of Incorporation or the Company’s Bylaws.

Section 4.07 Subsidiaries. The Company does not (a) own of record or
beneficially, directly or indirectly, (i) any shares of capital stock or
securities convertible into capital stock of any other corporation or (ii) any
participating interest in any partnership, joint venture or other non-corporate
business enterprise or (b) control, directly or indirectly, any other entity.

Section 4.08 Corporate Power and Authority. The Company has the corporate power
and authority to own and hold its properties and to carry on its business as
presently conducted and contemplated to be conducted. The Company has the
corporate power and authority to execute, deliver and perform this Agreement and
the other documents and instruments contemplated hereby. The execution, delivery
and performance of this Agreement and the documents contemplated hereby and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized and approved by the Company. This Agreement, and each of the other
agreements, documents and instruments to be executed and delivered by the
Company have been duly executed and delivered by, and constitute the legal,
valid and binding obligation of, the Company enforceable against the Company in
accordance with their terms.

Section 4.09 Validity, Etc. Neither the execution and delivery of this Agreement
and the other documents and instruments contemplated hereby, the consummation of
the transactions contemplated hereby or thereby, nor the performance of this
Agreement and such other agreements in compliance with the terms and conditions
hereof and thereof will (i) conflict with or result in violation of the Company
Articles of Incorporation or the Company’s Bylaws, or any judgment, decree,
order, statute, law, rule or regulation applicable to the Company, (ii) require
any consent, approval, authorization or permit of, or filing with or
notification to, any Governmental Body or other person or entity, or
(iii) violate, conflict with or result in a breach, default or termination (or
give rise to any right of termination, cancellation or acceleration) under any
of the terms, conditions or provisions of any mortgage, indenture, note, lease,
license, agreement or other instrument or obligation related to the Company or
any of its assets or the consummation of the transactions contemplated hereby or
thereby.

Section 4.10 Company Financial Statements. The Company has previously furnished
to the Parent the audited balance sheet of the Company at August 31, 2006 (the
“Company Balance Sheet”), and the related statements of income and cash flow and
notes thereto for the fiscal year ended August 31, 2006 (the “Audited Financial
Statements”), which have been prepared in accordance with U.S. generally
accepted accounting principles consistently applied (“GAAP”), and fairly present
in all material respects the financial position of the Company as of the date
thereof, and the results of its operations and cash flows for the periods ended
on the date thereof. The Company has also previously furnished to the Parent an
unaudited balance sheet as of June 30, 2007 (the “Interim Balance Sheet” and
together with the “Audited Financial Statements,” the “Company Financial
Statements”), which fairly presents in all material respects the financial
position of the Company as of the date thereof. The Company Financial Statements
are attached hereto as Schedule 4.10.

Section 4.11 Absence of Undisclosed Liabilities. Except as and to the extent of
the amounts specifically reflected or reserved against in the Company Balance
Sheet or the Interim Balance Sheet, the Company does not have any liabilities or
obligations of any nature whatsoever, due or to become due, accrued, absolute,
contingent or otherwise except for liabilities and obligations incurred since
the date of the Interim Balance Sheet in the ordinary course of business
consistent with past practice and reflected accurately in its books and records
(none of which results from, arises out of or relates to any breach of contract,
breach of warranty, infringement or violation of law).

Section 4.12 Absence of Adverse Change; Conduct of Business. Except as
contemplated in this Agreement, since August 31, 2006, the Company has conducted
its business only in the ordinary course of business consistent with past
practice, and there has been no material adverse change in the business,
operations or financial condition of the Company. Without limiting the
foregoing, since August 31, 2006, there has not been,

 

12



--------------------------------------------------------------------------------

occurred or arisen any event which would require the consent of the Parent under
Section 6.04 had such action been taken after the date of this Agreement.

Section 4.13 Taxes.

(a) Filing of Tax Returns. The Company has duly and timely filed with the
appropriate taxing authorities all Tax Returns required to be filed through the
date hereof. All such Tax Returns filed are complete and accurate in all
material respects. Except as set forth on Schedule 4.13(a), the Company is not
currently the beneficiary of any extension of time within which to file any Tax
Return. No claim has ever been made by an authority in a jurisdiction where the
Company does not file Tax Returns that it is or may be subject to taxation by
that jurisdiction. The Company has paid all Taxes whether or not shown on a Tax
Return.

(b) Payment of Taxes. The unpaid Taxes of the Company (i) did not, as of the
date of the Company Balance Sheet, exceed the reserve for liability with respect
to Taxes (excluding any reserve for deferred Taxes established to reflect timing
differences between book and Tax income) set forth on the face of the Company
Balance Sheet (rather than in any notes thereto), and (ii) will not as of the
Merger I Effective Time exceed such reserve to the extent it is set forth on the
face of the Final Closing Balance Sheet (rather than in any notes thereto) and
is included in the calculation of the Merger Consideration. Since the date of
the Company Balance Sheet, the Company has not incurred any liability for Taxes
outside the ordinary course of business or otherwise inconsistent with past
custom or practice.

(c) Asset Purchase Agreement Transactions. No liability for Taxes has or will be
incurred by the Company in connection with the disposition of the Excluded
Assets, the assumption of the Excluded Liabilities or any other transaction
consummated pursuant to the Asset Purchase Agreement, beyond amounts reserved
therefor on the face of (and not in the notes to) the Final Closing Balance
Sheet and included in the calculation of the Merger Consideration.

(d) Audits, Investigations, Disputes or Claims. No deficiencies for Taxes have
been claimed, proposed or assessed by any taxing or other Governmental Body
against the Company. There are no pending or threatened audits, investigations,
disputes or claims or other actions for or relating to any liability for Taxes
with respect to the Company, and there are no matters under discussion with any
Governmental Body with respect to Taxes. Audits of federal, state and local Tax
Returns by the relevant taxing authorities have been completed for the periods
set forth on Schedule 4.13(d) and, except as set forth in such Schedule, neither
the Company nor any predecessor has been notified that any Taxing Authority
intends to audit a Tax Return for any other period. The Company has delivered or
made available to Parent complete and accurate copies of federal, state and
local Tax Returns of the Company and its predecessors for all Tax years for
which the statute of limitations period remains open, and complete and accurate
copies of all examination reports and statements of deficiencies assessed
against or agreed to by the Company since January 1, 2003. The Company has not
waived any statute of limitations in respect of Taxes or agreed to any extension
of time with respect to a Tax assessment or deficiency. The Company has not
received (and is not subject to) any ruling from any Taxing Authority and has
not entered into (and is not subject to) any agreement with a Taxing Authority.

(e) Lien. There are no encumbrances for Taxes (other than for current Taxes not
yet due and payable) on any of the assets of the Company or any shares of
Company capital stock.

(f) Tax Elections. All material elections with respect to Taxes affecting the
Company, or its assets, as of the date hereof are set forth on Schedule 4.13(f).
The Company has not: (i) consented at any time under former Section 341(f)(1) of
the Code to have the provisions of former Section 341(f)(2) of the Code apply to
any disposition of any of its assets; (ii) agreed, or is required, to make any
adjustment under Section 481(a) of the Code by reason of a change in accounting
method or otherwise; (iii) made an election, or is required, to treat any of its
assets as owned by another person pursuant to the provisions of Section 168(f)
of the Code or as tax-exempt bond financed property or tax-exempt use property
within the meaning of Section 168 of the Code; (iv) acquired and does not own
any assets that directly or indirectly secure any debt the interest on

 

13



--------------------------------------------------------------------------------

which is tax exempt under Section 103(a) of the Code; (v) made and will not make
a consent dividend election under Section 565 of the Code; (vi) or made any of
the foregoing elections or is required to apply any of the foregoing rules under
any comparable state or local Tax provision.

(g) Affiliated Groups. The Company (i) is not currently a member of a group of
corporations which files a combined, consolidated or unitary Tax Return and
(ii) has never been a member of an Affiliated group of corporations within the
meaning of Section 1504 of the Code or any group that has filed a combined,
consolidated or unitary Tax Return. No Stockholder will, as of the Merger I
Effective Time, qualify as a “selling affiliate” within the meaning of Treasury
Regulations Section 1.338(h)(10)-1(b)(3). The Company has no liability for the
Taxes of any person (other than the Company) (i) under Treasury Regulations
Section 1.1502-6 (or any similar provision of state, local or foreign law),
(ii) as a transferee or successor, (iii) by contract, or (iv) otherwise.

(h) Tax Sharing Agreements. There are no Tax-sharing agreements or similar
arrangements (including indemnity arrangements) with respect to or involving the
Company, or its assets, and, after the Merger I Effective Time, neither the
Company nor its assets shall be bound by any such Tax-sharing agreements or
similar arrangements or have any liability thereunder for amounts due in respect
of periods up to and including the Merger I Effective Time.

(i) Partnerships and Single Member LLC’s. The Company (i) is not subject to any
joint venture, partnership, or other arrangement or contract which is treated as
a partnership for Tax purposes, (ii) does not own a single member limited
liability company which is treated as a disregarded entity, and (iii) is not a
shareholder of a “controlled foreign corporation” as defined in Section 957 of
the Code (or any similar provision of state, local or foreign law).

(j) No Withholding. The Company has not been a United States real property
holding corporation within the meaning of Section 897(c)(2) of the Code during
the applicable period specified in Section 897 of the Code. The transactions
contemplated herein are not subject to the tax withholding provisions of
Section 3406 of the Code, or of Subchapter A of Chapter 3 of the Code or of any
other provision of law.

(k) Permanent Establishment. The Company does not have and has not had a
permanent establishment in any foreign country, as defined in any applicable Tax
treaty or convention between the United States of America and such foreign
country.

(l) Listed Transaction. The Company has not engaged in (i) a “listed
transaction” within the meaning of Treasury Regulation Section 1.6011-4(b), or
(ii) a transaction where disclosure was required under the Code or Treasury
Regulations (or similar provision of state, local or foreign law) in order to
avoid the application of penalties.

(m) Section 355. The Company has not been the “distributing corporation” (within
the meaning of Section 355(c)(2) of the Code) with respect to a transaction
described in Section 355 of the Code within the 3-year period ending as of the
date of this Agreement.

(n) Positions in Returns. The Company has disclosed on its Tax Returns all
positions taken therein that could give rise to a substantial understatement of
federal income Tax within the meaning of Section 6662 of the Code.

(o) Access to Tax Returns. Stockholder has made available to Parent complete and
accurate copies of all of the Company’s Tax Returns as filed that have been
filed or will be filed (after giving effect to all valid extensions of time for
filing) with respect to all Tax periods for which the applicable statute of
limitations has not expired. Schedule 4.13(o) lists all jurisdictions in which
the Company is required to pay Tax or file a Tax Return under applicable state,
local or foreign Tax law.

(p) Definitions. For purposes of this Agreement, (i) “Taxes” means all taxes,
including without limitation income, gross receipts, profits, premium, windfall
profits, license, ad valorem, value-added, excise, real property, personal
property, sales, use, transfer, withholding, social security, unemployment,
disability, registration, payroll, employment, franchise, environmental, customs
duties, capital stock,

 

14



--------------------------------------------------------------------------------

alternative or add-on minimum, estimated or other tax of any kind whatsoever,
imposed by the United States of America or any state, local or foreign
government, or any agency thereof, or other political subdivision of the United
States of America or any such government, including any interest, penalties,
assessments or additions to tax resulting from, attributable to or incurred in
connection with any tax or any contest or dispute thereof, (ii) “Tax Returns”
means all reports, returns, declarations, statements, claims for refund, forms
or other information required to be supplied to a Taxing Authority in connection
with Taxes, including any schedule or attachment thereto, and including any
amendment thereof, (iii) “Code” means the Internal Revenue Code of 1986, as
amended, and (iv) “Treasury Regulation(s)” means the Treasury regulations
promulgated under the Code.

Section 4.14 Litigation. There is no (a) action, suit, claim or proceeding
pending or, threatened, nor any investigation pending or threatened against the
Company (whether or not the Company is a party or prospective party thereto), at
law or in equity, or before or by any Federal, state, municipal or other
governmental or regulatory department, commission, board, bureau, agency or
instrumentality, domestic or foreign (a “Governmental Body”), (b) arbitration
proceeding relating to the Company or (c) governmental inquiry pending or,
threatened against, involving or affecting the Company, and there is, to the
knowledge of the Company or any Stockholder no basis for any of the foregoing.
There are no outstanding orders, writs, judgments, injunctions or decrees of any
court, Governmental Body or arbitration tribunal against, involving or affecting
the Company. The Company is not in default with respect to any order, writ,
injunction or decree known to or served upon it from any court or of any
Governmental Body. There is no action or suit by the Company pending or
threatened against others.

Section 4.15 Compliance with Law. The Company is not subject to any judgment,
order, writ, injunction, or decree that materially adversely affects,
individually or in the aggregate, its businesses, operations, properties, assets
or condition (financial or otherwise). The Company is in compliance with and is
not in default under, all laws, ordinances, legal requirements, rules,
regulations and orders applicable to it, its operations, properties, assets,
products and services in all material respects.

Section 4.16 Licenses and Permits. The Company has all licenses, permits,
consents, approvals and authorizations of or from any public agency or
Governmental Body used in or necessary for the conduct of the Company’s business
(collectively, the “Permits”), all of which are listed on Schedule 4.16. The
Company is in compliance with all of the Permits, all such Permits are in full
force and effect and neither the Company nor the Stockholders have received any
notice of, nor have reason to believe, that any appropriate authority intends or
has threatened to cancel or terminate any of the Permits or that valid grounds
for such cancellation or termination exist.

Section 4.17 Benefit Plans.

(a) The term “Benefit Plan” shall mean, with respect to any person, an “employee
benefit plan” as defined in Section 3(3) of ERISA and any other plan, policy,
program practice, agreement, understanding or arrangement (whether written or
oral) providing compensation or other benefits to any current or former
director, officer, employee or consultant (or to any dependent or beneficiary
thereof of such person or any ERISA Affiliate of such person), which are now, or
were within the past 6 years, maintained, sponsored or contributed to by such
person or any ERISA Affiliate, or under which such person or any ERISA Affiliate
has any obligation or liability, whether actual or contingent, including all
incentive, bonus, deferred compensation, retention, change-in-control, profit
sharing, pension, retirement, vacation, severance, holiday, cafeteria, medical,
disability, stock purchase, stock option, stock appreciation, phantom stock,
restricted stock or other stock-based compensation plans, policies, programs,
practices or arrangements. A Benefit Plan of the Company shall be referred to as
a “Company Benefit Plan.” A Benefit Plan of the Parent shall be referred to as a
“Parent Benefit Plan.”

(b) The term “ERISA” shall mean the Employee Retirement Income Security Act of
1974.

 

15



--------------------------------------------------------------------------------

(c) The term “ERISA Affiliate” with respect to a person, shall mean any entity
(whether or not incorporated) other than such person, that, together with such
person, is considered under common control and treated as one employer under
Section 414(b), (c), (m) or (o) of the Code.

(d) Schedule 4.17(d) sets forth a true and complete list of each Company Benefit
Plan. With respect to each Company Benefit Plan, the Company has delivered or
made available to Parent or its counsel true, correct and complete copies of
(A) each Company Benefit Plan (or, if not written a written summary of its
material terms), including all plan documents, trust agreements, insurance
contracts or other funding vehicles and all amendments thereto, (B) all
summaries and summary plan descriptions, including any summary of material
modifications, (C) the annual reports for the most recent plan year (Form 5500
series) filed with the IRS with respect to such Company Benefit Plan, (D) the
most recent actuarial report or other financial statement relating to such
Company Benefit Plan, and (E) the most recent determination or opinion letter,
if any, issued by the IRS with respect to any Company Benefit Plan and any
pending request for such a determination letter. Neither the Company, nor to the
knowledge of the Company, any other person or entity, has any express or implied
commitment, whether legally enforceable or not, to modify, change or terminate
any Company Benefit Plan, other than with respect to a modification, change or
termination required by ERISA or the Code.

(e) Each Company Benefit Plan has been administered in accordance with its terms
and all applicable laws, including ERISA and the Code, and contributions
required to be made under the terms of any of the Company Benefit Plans as of
the date of this Agreement have been timely made or, if not yet due, have been
properly reflected on the most recent balance sheet filed or incorporated by
reference in the Company Financial Statements prior to the date of this
Agreement. With respect to the Company Benefit Plans, no event has occurred and
there exists no condition or set of circumstances in connection with which the
Company could be subject to any liability (except liability for benefits claims
and funding obligations payable in the ordinary course of business) under the
terms of, or with respect to, such Company Benefit Plans, ERISA, the Code or any
other applicable law.

(f) (i) Each Company Benefit Plan which is intended to qualify under
Section 401(a), Section 401(k), Section 401(m) or Section 4975(e)(6) of the Code
has either received a favorable determination letter from the IRS as to its
qualified status or the remedial amendment period for such Company Benefit Plan
has not yet expired, and each trust established in connection with any Company
Benefit Plan which is intended to be exempt from federal income taxation under
Section 501(a) of the Code is so exempt, and to the knowledge of the Company no
fact or event has occurred that could adversely affect the qualified status of
any such Company Benefit Plan or the exempt status of any such trust; (ii) there
has been no prohibited transaction (within the meaning of Section 406 of ERISA
or Section 4975 of the Code and other than a transaction that is exempt under a
statutory or administrative exemption) with respect to any Company Benefit Plan
that could result in liability to the Company or an ERISA Affiliate thereof;
(iii) each Company Benefit Plan can be amended, terminated or otherwise
discontinued after the Effective Time in accordance with its terms, without
liability; (iv) no suit, administrative proceeding, action or other litigation
has been brought, or to the knowledge of the Company is threatened, against or
with respect to any such Company Benefit Plan, including any audit or inquiry by
the IRS or United States Department of Labor (other than routine benefits
claims); (v) no Company Benefit Plan is a multiemployer pension plan (as defined
in Section 3(37) of ERISA) (“Multiemployer Plan”) or other pension plan subject
to Title IV of ERISA or Section 412 of the Code and neither the Company nor any
of its ERISA Affiliates has sponsored or contributed to or been required to
contribute to a Multiemployer Plan or other pension plan subject to Title IV of
ERISA or Section 412 of the Code; (vi) neither the Company nor any of its ERISA
Affiliates has any liability under ERISA Section 502; (vii) all tax, annual
reporting and other governmental filings required by ERISA and the Code have
been timely filed with the appropriate Governmental Body and all notices and
disclosures have been timely provided to participants; (viii) all contributions
and payments to such Company Benefit Plan are deductible under Code Sections 162
or 404; (K) no amount is subject to Tax as unrelated business taxable income
under Section 511 of the Code; and (ix) no excise tax could be imposed upon the
Company under Chapter 43 of the Code.

 

16



--------------------------------------------------------------------------------

(g) Except as set forth in Schedule 4.17(g), the vesting, payment of or,
entitlement to any benefits under, or the requirement of contributions to of
funding to any Company Benefit Plan will not be accelerated as a result of the
transactions contemplated by this Agreement. No amount that could be received
(whether in cash or property or the vesting of property) as a result of the
consummation of the transactions contemplated by this Agreement (alone or in
connection with another event) by any employee, officer, director or shareholder
of the Company who is a “disqualified individual” (as such term is defined in
proposed Treasury Regulation Section 1.280G-1) under any such Company Benefit
Plan could be characterized as an “excess parachute payment” (as defined in
Section 280G(b)(1) of the Code).

(h) Except as required by applicable law, no Company Benefit Plan provides any
retiree or post-employment medical, disability or life insurance benefits to any
person.

(i) The Company and each of its ERISA Affiliates is in material compliance with
(i) the requirements of the applicable health care continuation and notice
provisions of the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended, and the regulations (including proposed regulations) thereunder and any
similar state law and (ii) the applicable requirements of the Health Insurance
Portability and Accountability Act of 1996, as amended, and the regulations
(including the proposed regulations) thereunder.

(j) The Company does not maintain, sponsor, contribute to or have any liability
with respect to any employee benefit plan program or arrangement that provides
benefits to non-resident aliens with no U.S. source income outside of the United
States.

Section 4.18 Labor Matters. The Company is not a party to any labor agreement
with respect to its employees with any labor organization, union, group or
association. Since its inception, the Company has not experienced any attempt by
organized labor or its representatives to make the Company conform to demands of
organized labor relating to its employees or to enter into a binding agreement
with organized labor that would cover the employees of the Company. There is no
labor strike or labor disturbance pending or to the knowledge of the Company,
threatened against the Company nor, to the knowledge of the Company, is any
labor related grievance currently being asserted against the Company, and the
Company has not experienced a work stoppage or other similar material labor
disturbance since the date of its incorporation. The Company is in compliance in
all material respects with all applicable laws respecting employment practices,
employee documentation, occupational safety and health, terms and conditions of
employment, wages and hours and payment of social security and similar taxes and
is not and has not engaged in any unfair labor practice. No petition for
certification as the exclusive bargaining representative for any of the
Company’s employees is pending before the National Law Relations Board. There is
no unfair labor practice charge or complaint against the Company pending before
the National Labor Relations Board or any other Governmental Body arising out of
the Company’s activities, and to the knowledge of the Company, there are no
facts or information which would give rise thereto. The Company is not
delinquent in payments to any of its employees for any wages, salaries,
commissions, bonuses or other direct compensation for any services performed for
it or amounts required to be reimbursed to such employees. The Company has
withheld all amounts required by law or by agreement to be withheld from the
wages, salaries and other payments to employees, and is not liable for any
arrears of wages or any taxes or any penalty for failure to comply with any of
the foregoing. The Company is not liable for any payment to any trust or other
fund or to any Governmental Body with respect to unemployment compensation
benefits, social security or other benefits or obligations for employees (other
than routine payments to be made in the normal course of business and consistent
with past practice). There are no material pending claims against the Company
under any workers’ compensation plan or policy or for long term disability. To
the knowledge of the Company, no employees are in any material respect in
violation of any term of any employment contract, non-disclosure agreement,
noncompetition agreement, or any restrictive covenant to a former employer
relating to the right of any such employee to be employed by the Company because
of the nature of the business conducted by the Company or to the use by the
Company of trade secrets or proprietary information of others.

Section 4.19 Current Employees. Set forth on Schedule 4.19 is a list of the
names of all of the Company’s current employees and consultants, together with
the title or job classification of each such person. The Company

 

17



--------------------------------------------------------------------------------

has furnished Parent with a true and complete list of the base annual salary and
the total compensation (including benefits) paid to each such person for fiscal
year 2006. Except as specifically described on Schedule 4.19, none of such
persons has an employment agreement or understanding, whether oral or written,
with the Company which is not terminable on notice by the Company without cost
or other liability to the Company.

Section 4.20 Properties.

(a) Tangible Property. The Company has good and marketable fee title to, or a
valid leasehold interest in, free and clear of all Claims, all tangible personal
property used in or necessary for the conduct of its business, which is
reflected on the Company Balance Sheet (other than property sold, consumed or
otherwise disposed of in the ordinary course of business consistent with past
practice since the date of the Balance Sheet) (the “Tangible Personal
Property”). The Company’s possession and use of such property has not been
disturbed and no claim has been asserted against the Company adverse to its
rights in such ownership or leasehold interests. All Tangible Personal Property
is adequate and usable for the purposes for which it is currently used and each
item of Tangible Personal Property, whether owned or leased, is in good
operating condition and none of such Tangible Personal Property is in need of
maintenance or repairs except for ordinary, routine maintenance.

(b) Real Property. As of the date hereof, the Company owns the real property set
forth on Schedule 4.20(b)(i), and as of the Closing Date, after giving effect to
the transactions contemplated by the Asset Purchase Agreement, the Company will
not own any real property or have any liabilities or obligations with respect to
any real property. Schedule 4.20(b)(ii) lists the street address of each parcel
of real property leased by the Company as tenant, together with, to the extent
leased by the Company, all buildings and other structures, facilities or
improvements currently or hereafter located thereon, all fixtures, systems,
equipment and items of personal property of the Company attached or appurtenant
thereto and all easements, licenses, right and appurtenances relating to the
foregoing (the “Leased Real Property”) and the identity of the lessor, lessee
and current occupant (if different from lessee) of each such parcel of Leased
Real Property. The Company has delivered to Parent true and complete copies of
the leases in effect as of the date hereof relating to the Leased Real Property,
and there has not been any sublease or assignment entered into by the Company in
respect of the leases relating to the Leased Real Property.

Section 4.21 Insurance. Schedule 4.21 contains a correct and complete list of
each insurance policy maintained by the Company, together with the names of the
policy holder, carriers, insureds, loss payees, liability limits and expiration
dates for each such policy. All of such insurance policies are in full force and
effect, and the Company is not in default with respect to its obligations under
any such insurance policies. With respect to such insurance policies,
(a) neither the Stockholders nor the Company have received any notice from the
insurer under any such policy disclaiming coverage, reserving rights with
respect to a particular claim or such policy in general or canceling or
materially amending any such policy, (b) there is no claim, suit or other matter
currently pending, and (c) all premiums due and payable have been duly paid.

Section 4.22 Material Contracts. Schedule 4.22 lists all existing contracts,
agreements, understandings, commitments, licenses and franchises (whether
written or oral) (collectively “Contracts”), relating to the Company, and which
consist of (a) any agreement (or group of related agreements) for the lease of
personal property to or from any person or entity providing for lease payments
in excess of $10,000 per annum; (b) any agreement (or group of related
agreements) for the purchase or sale of supplies, products or other personal
property, or for the furnishing or receipt of services, the performance of which
will extend over a period of more than one year or involve consideration in
excess of $10,000; (c) any agreement concerning a partnership or joint venture;
(d) any agreement (or group of related agreements) under which it has created,
incurred, assumed or guaranteed any indebtedness for borrowed money, or any
capitalized lease obligation, in excess of $10,000 or under which it has imposed
a security interest on any of its assets, tangible or intangible; (e) any
agreement concerning noncompetition; (f) any agreement with any of the
Stockholders or their Affiliates; (g) any agreement under which the consequences
of a default or termination could have a material adverse effect on the
business, assets, operations, financial condition or prospects of the Company;
or (h) any other agreement (or group of

 

18



--------------------------------------------------------------------------------

related agreements) the performance of which involves consideration in excess of
$10,000 (collectively, (a) through (h) shall be known as the “Material
Contracts”). The Company has made available to the Parent true, correct and
complete copies of all of the Material Contracts, including without limitation
those specified on Schedule 4.22 which are in writing and provide a summary of
those Material Contracts which are oral. All of the Material Contracts are in
full force and effect and will continue to be in full force and effect after the
Closing Date. None of such Material Contracts has been terminated, the Company
is not in breach or default thereunder, to the knowledge of any Stockholder or
the Company no other party is in breach or default thereunder, and neither any
Stockholder nor the Company is aware of any intention or right of any party to
default another party to any such Material Contract. There exists no actual or
threatened termination, cancellation or limitation of the business relationship
of the Company with any party to any such Material Contract.

Section 4.23 Intellectual Property.

(a) For purposes of this Agreement, “Intellectual Property” means:
(i) inventions and discoveries (whether or not patentable and whether or not
reduced to practice), improvements thereto, and patents, patent applications,
invention disclosures, and other rights of invention, including without
limitation any reissues, divisions, continuations and continuations-in-part,
provisionals, reexamined patents or other applications or patents claiming the
benefit of the filing date of any such application or patent; (ii) trademarks,
service marks, trade names, trade dress, logos, domain names, product names and
slogans, including any common law rights, registrations, and applications for
registration for any of the foregoing, and the goodwill associated with all of
the foregoing, worldwide; (iii) copyrightable works, copyrights, website
content, and other rights of authorship, and any applications, registrations and
renewals in connection therewith, worldwide; (iv) trade secrets and any other
confidential business and technical information, including, without limitation,
web site user information, customer and supplier lists and related information,
pricing and cost information, business and marketing plans, advertising
statistics, any other financial, marketing and business data, technical data,
specifications, schematics and know-how; (v) to the extent not covered by
subsections (i) through (iv), above, software and web sites (including all
related computer code and content); (vi) rights to exclude others from
appropriating any of such Intellectual Property, including the rights to sue for
and remedies against past, present and future infringements of any or all of the
foregoing and rights of priority and protection of interests therein; and
(vii) any other proprietary, intellectual property and other rights relating to
any or all of the foregoing anywhere in the world. For purposes of this
Agreement, “Company Intellectual Property” means all Intellectual Property,
whether owned or licensed by the Company pursuant to the Third Party Licenses,
which is necessary for the conduct of the Company’s business, as it is currently
conducted or as contemplated to be conducted as set forth in the Company’s
Confidential Descriptive Memorandum.

(b) Schedule 4.23(b)(1) contains a correct and complete list of all patents,
registered trademarks, registered service marks, registered copyrights and
registered trade names (and any applications therefore), and all written
invention disclosures, owned by the Company (“Registered Company Intellectual
Property”); Schedule 4.23(b)(2) contains a correct and complete list of all
license agreements to which the Company is a party whereby the Company licenses
Intellectual Property from a third party (“Third Party Licenses”).

(c) The Company Intellectual Property constitutes all the Intellectual Property
used by the Company in its operations as presently conducted or as contemplated
to be conducted as set forth in the Company’s Confidential Descriptive
Memorandum.

(d) (i) The Company owns all right, title and interest in the Company
Intellectual Property; (ii) the rights of the Company to the Company
Intellectual Property are free and clear of all liens and encumbrances;
(iii) all registrations with and applications to Governmental Bodies in respect
of the Registered Company Intellectual Property are valid and in full force and
effect and the Company has taken all action reasonably required to maintain
their validity and effectiveness, except where the failure to do so would not
result in a material adverse effect on the Company; (iv) at or prior to closing,
the Company shall have delivered to the Parent all existing documentation with
respect to any invention, process, design,

 

19



--------------------------------------------------------------------------------

computer program or other know-how or trade secret included in the Company
Intellectual Property that are in the Company’s possession, custody or control;
and (v) the Company has taken reasonable measures to protect the secrecy,
confidentiality and value of its trade secrets.

(e) The Company has made available to the Parent true, correct and complete
copies of all of the Third Party Licenses specified on Schedule 4.23(b)(2) which
are in writing and provide a summary of those Third Party Licenses which are
oral. All of the Third Party Licenses are in full force and effect. None of the
Third Party Licenses have been terminated, no party is in breach or default
thereunder, and neither the Stockholders nor the Company is aware of any
intention or right of any party to default to another party to any of the Third
Party Licenses. There exists no actual or, to the Company’s Knowledge, any
threatened termination, cancellation or limitation of any of the Third Party
Licenses. There are no restrictions on the direct or indirect transfer of any
Third Party License. No licensing fees, royalties or payments are due or payable
by the Company in connection with the use of any Company Intellectual Property
covered by any Third Party License. For purposes of this Section 4.23,
“Company’s Knowledge” shall mean the actual knowledge after reasonable inquiry
of Frank S. Craft and Michael Kelly.

(f) No approval or consent of any person or entity is needed so that the
interest of Parent in the Company Intellectual Property shall continue to be in
full force and effect following the transactions contemplated by this Agreement.

(g) The Company’s products and the use thereof does not interfere with, infringe
upon or misappropriate any third party’s Intellectual Property rights. In
addition to the foregoing, the Company has not interfered with, infringed upon
or misappropriated any Intellectual Property rights of any third party, and the
Company has not received any charge, complaint, claim, demand or notice alleging
any such interference, infringement, misappropriation or violation (including
any claim that the Company must license or refrain from using any intellectual
property rights of any third party).

(h) To the knowledge of each Stockholder and the Company, no third party has
interfered with, infringed upon or misappropriated any item of Company
Intellectual Property.

(i) All Company Intellectual Property owned or used by the Company and for which
confidentiality is appropriate has, to the Company’s Knowledge, been maintained
in confidence in accordance with protection procedures reasonably believed by
each Stockholder and the Company to be adequate for protection customarily used
in the industry to protect rights of like importance. No former or current
employees who may have contributed or participated in the conception or
development of the Company Intellectual Property have any legal right to claim
any legal right, title or interest in the Intellectual Property to the Company.
No agents or independent contractors who have contributed or participated in the
conception or development of the Company Intellectual Property have any legal
right to claim any legal right, title or interest in the Intellectual Property
to the Company.

(j) The Stockholders have in their possession or control: (i) correct and
complete, fully-executed copies of all of the Third Party Licenses (as amended
to date), including without limitation, those that are identified on
Schedule 4.23(b)(2); and (ii) correct and complete copies of all documents
submitted to or received from the relevant patent, copyright, trademark, service
mark and trade name foreign or domestic authorities relating to each item of the
Company Intellectual Property, including without limitation those that are
identified on Schedule 4.23(b)(1). At or prior to the Closing, the Stockholders
shall have delivered to Parent correct and complete, fully-executed copies of
all of the documents described in this subsection.

Section 4.24 Records; Internal Controls.

(a) The minute books, stock certificate books and stock transfer ledgers of the
Company are complete and correct in all material respects with respect to the
matters set forth therein and have been maintained in a manner consistent with
good business practice.

(b) The Company maintains a system of internal accounting controls designed to
provide reasonable assurance that (i) transactions are executed with
management’s authorizations, (ii) transactions are recorded

 

20



--------------------------------------------------------------------------------

as necessary to permit preparation of financial statements in accordance with
GAAP consistently applied and to maintain accountability for assets,
(iii) access to assets is permitted only in accordance with management’s
authorization and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

(c) The Company has not engaged in any transaction, maintained any bank account
or used any corporate funds except for transactions, bank accounts or funds
which have been and are reflected in the Company’s books and records.

(d) As of the date of this Agreement, the Company’s books and records (which
have been provided or made available to Parent or its counsel for inspection)
accurately and fairly reflect in all material respects the activities of the
Company and its business, including all minutes of meetings, resolutions and
other material actions and proceedings of the stockholders and Board of
Directors of the Company and all committees thereof, all issuances, transfers of
record and redemptions of capital stock of the Company and contain true, correct
and complete copies of the Company Articles of Incorporation and the Company’s
Bylaws and all amendments thereto through the date hereof.

Section 4.25 Inventory. A correct and complete list of the inventory of the
Company as of the date of the Interim Balance Sheet has been made available to
the Parent.

Section 4.26 Notes and Accounts Receivable. All notes and accounts receivable of
the Company are reflected properly on its books and records, are valid
receivables subject to no setoffs or counterclaims, and are current and
collectible, subject only to the reserve for bad debts set forth on the face of
the Company Balance Sheet (rather than in any notes thereto) and the Interim
Balance Sheet.

Section 4.27 Powers of Attorney. There are no outstanding powers of attorney
executed on behalf of the Company.

Section 4.28 Product Warranty. Each product manufactured, sold, leased, licensed
or delivered by the Company has been in conformity with all applicable
contractual commitments and all applicable warranties, and the Company has no
liability or obligation for replacement or repair thereof or other damages in
connection therewith, other than in the ordinary course of business and subject
only to the reserve for product warranty claims set forth on the face of the
Company Balance Sheet (rather than in any notes thereto) and the Interim Balance
Sheet.

Section 4.29 Environmental Matters.

(a) As used in this Agreement:

(i) “Cleanup” means all actions required to (A) cleanup, remove, treat,
eliminate, contain, reduce, control, mitigate or remediate Hazardous Materials
in the indoor or outdoor environment; (B) prevent the Release of Hazardous
Materials so that they do not migrate, endanger or threaten to endanger public
health or welfare of the indoor or outdoor environment; (C) perform pre-remedial
studies, tests, assessments, monitoring and investigations and post-remedial
monitoring and care or (D) respond to any government requests for information or
documents in any way relating to cleanup, removal, treatment , elimination,
containment, reduction, control, mitigation or remediation or potential cleanup,
removal, treatment, elimination, containment, reduction, control, mitigation or
remediation of Hazardous Materials in the environment.

(ii) “Environmental Claim” means any claim, action, cause of action, notice,
demand, order, suit, proceeding, investigation, notice (written or oral) or
other communication alleging potential liability for or obligation with respect
to any investigation, remediation, removal, Cleanup costs, response costs,
corrective action, natural resources damages, property damages, personal
injuries (including from

 

21



--------------------------------------------------------------------------------

present or former employees), penalties, restitution, contribution, indemnity,
fines or other costs resulting from, related to or arising out of (i) the
presence, Release or threatened Release in or into the environment, of any
Hazardous Materials at any location, whether or not owned or operated by the
Company or (ii) any violation or alleged violation of any Environmental Law, and
shall include any claim seeking damages, contribution, indemnification, cost
recovery, compensation or injunctive relief resulting from, related to or
arising out of the presence, Release or threatened Release of Hazardous
Materials or alleged injury or threat of injury to health, safety or the
Environment.

(iii) “Environmental Laws” means all federal, state, local and foreign laws,
regulations, statutes. codes, principles of common law, rules, orders,
judgments, consent orders, consent decrees, judicial decisions, permits, writs,
decrees, licenses, approvals, injunctions, policies, guidelines, ordinances and
directives, relating to pollution or protection of human health and safety or
the environment, including laws relating to Releases or threatened Releases of
Hazardous Materials into the environment (including ambient air, surface water,
ground water, land surface or subsurface strata) or otherwise relating to the
manufacture, generation, processing, distribution, use, treatment, storage,
Release, disposal, remediation, transport or handling of Hazardous Materials and
all laws and regulations with regard to record keeping, notification, disclosure
and reporting requirements respecting Hazardous Materials, and all laws relating
to endangered or threatened species of fish, wildlife and plants and the
management or use of natural resources, including, but not limited to, the Clean
Air Act, the Clean Water Act, the Resource Conservation and Recovery Act
(“RCRA”), the Comprehensive Environmental Response, Compensation, and Liability
Act (“CERCLA”), the Occupational Safety and Health Act, the Toxic Substances
Control Act, the Emergency Planning and Community Right-to-Know Act, the Federal
Insecticide, Fungicide, and Rodenticide Act, the Safety Drinking Water Act, the
Hazardous Materials Transportation Act and any similar foreign, state or local
law.

(iv) “Hazardous Materials” means (A) all substances defined as Hazardous
Substances, Oils, Pollutants or Contaminants in the National Oil and Hazardous
Substances Pollution Contingency Plan, 40 C.F.R. Section 300.5, or defined as
such by, or regulated as such under, any Environmental Law and (B) any pollutant
or contaminant or hazardous, dangerous or toxic chemical, material, waste or
substance and any and all other sources of pollution or contamination, or terms
of similar import, including asbestos, lead-based paint, buried contaminants,
regulated chemicals, flammable explosives, radioactive materials,
polychlorinated biphenyls, petroleum and petroleum products, nuclear materials,
natural or synthetic gas, pesticides, within the meaning of any other applicable
law of any applicable Governmental Body.

(v) “Release” means any release, spill, emission, discharge, leaking, pumping,
pouring, emptying, escaping, dumping, seeping, injection, deposit, disposal,
discharge, dispersal, leaching, migration or movement of Hazardous Materials
through, in or into the environment (including ambient air, indoor air, surface
water, groundwater and surface or subsurface strata, natural resources, the
workplace or as otherwise defined in any Environmental Laws) or into or out of
any property.

(b) Except as set forth in Schedule 4.29(b), the Company is in compliance with
all applicable Environmental Laws (which compliance includes, but is not limited
to, the possession by the Company of all Permits and other governmental
authorizations required under currently applicable Environmental Laws in
connection with its business as presently conducted, and compliance with the
terms and conditions thereof). The Company has not received any written or oral
communication, whether from a Governmental Body or a third party, that alleges
that the Company is not in such compliance, and to the knowledge of the Company,
there are no past or present actions, activities, circumstances, conditions,
events or incidents that may prevent or interfere with such compliance in the
future. All Permits and other governmental authorizations currently held by the
Company pursuant to applicable Environmental Laws are identified in
Schedule 4.29(b).

 

22



--------------------------------------------------------------------------------

(c) There is no Environmental Claim pending or to the knowledge of the Company,
threatened against the Company or to the knowledge of the Company, against any
person whose liability for any Environmental Claim the Company has retained or
assumed either contractually or by operation of law.

(d) To the knowledge of the Company, except as set forth in Schedule 4.29(d),
there are no past or present actions, activities, circumstances, conditions,
events or incidents caused or created by the Company or any third party,
including the presence or Release of any Hazardous Material, which are
reasonably likely to form the basis of any Environmental Claim against the
Company or against any person whose liability for any Environmental Claim the
Company has retained or assumed either contractually or by operation of law.
Schedule 4.29(d) also sets forth the remediation efforts that have taken place
or will take place to address any conditions listed therein.

(e) The Company has generated, received, handled, used, processed, stored,
treated, released, discharged, emitted, shipped and disposed of all Hazardous
Materials (whether or not on its owned or leased property or properties operated
by it or properties owned, leased or operated by others) in compliance with all
applicable Environmental Laws. The Company has not, and, to the knowledge of the
Company, no other person has, Released, placed, buried or dumped Hazardous
Materials on or beneath any property currently or formerly owned, operated or
leased by the Company, except in compliance with all applicable Environmental
Laws.

(f) The Company has delivered or otherwise made available for inspection to
Parent true, complete and correct copies and results of any reports, studies,
analyses, tests or monitoring data possessed by the Company pertaining to
Hazardous Materials in, on, beneath or adjacent to any property currently or
formerly owned, operated or leased by the Company, or regarding the Company’s
compliance with applicable Environmental Laws.

Section 4.30 Related Party Transactions.

(a) Except as set forth in Schedule 4.30, the Company has not entered into a
transaction with any Related Party other than on terms that are not less
favorable to the Company than if such transaction was entered into on an arms’
length basis on competitive terms, and no Related Party:

(i) has borrowed money from or loaned money to the Company which will not be
repaid on or before or which will remain on the books of the Company following
the Closing Date;

(ii) has any contractual or other claim, express or implied, of any kind
whatsoever against the Company; or

(iii) has been engaged, since the date of incorporation of the Company, in any
other transaction with the Company (other than employment or consulting
relationships at no greater than the current salaries or consulting fees
disclosed in Schedule 4.30, and except for grants or exercises of stock options
under the Equity Plans) or investments in the Company.

(b) None of the Related Parties owns any asset, tangible or intangible, which is
used in the business of the Company as presently conducted.

(c) The term “Related Party” shall mean any Stockholder, any officer or director
of the Company, any Affiliate or relative of any Stockholder, the Company or any
of their respective officers or directors, or any business or entity in which
any Stockholder, the Company, any of the officers or directors of the Company or
any Affiliate or relative of any such person has any direct or material indirect
interest.

Section 4.31 No Company Brokers’ Fees. The Company has no liability or
obligation to pay any fees or commissions to any broker, finder or agent with
respect to the transactions contemplated by this Agreement.

Section 4.32 Disclosure. No representation or warranty by any Stockholder or the
Company contained in this ARTICLE IV and no statement contained in any document
(including the Company Financial Statements and

 

23



--------------------------------------------------------------------------------

the Disclosure Schedule), certificate or other writing furnished by the Company
or the Stockholders to the Parent or any of its representatives pursuant to the
provisions hereof contains any untrue statement of a material fact or omits a
material fact necessary to make the statements contained herein or therein, in
light of the circumstances in which made, not misleading.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF PARENT

The Parent represents and warrants to the Stockholders as follows:

Section 5.01 Organization. Parent is duly incorporated, validly existing and in
good standing under the laws of the State of Delaware and is duly qualified to
transact business as a foreign corporation in each jurisdiction in which the
failure to so qualify would have a material adverse effect on the Parent’s
ability to purchase the Shares.

Section 5.02 Parent Power and Authority. Parent has the corporate power and
authority to execute, deliver and perform this Agreement and the other documents
and instruments contemplated hereby. The execution, delivery and performance of
this Agreement and the documents contemplated hereby and the consummation of the
transactions contemplated hereby and thereby have been duly authorized and
approved by Parent. This Agreement, and each of the other agreements, documents
and instruments to be executed and delivered by Parent have been duly executed
and delivered by, and constitute the valid and binding obligation of Parent
enforceable against Parent in accordance with their terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws affecting creditor’s rights generally and
by general equitable principles.

Section 5.03 Validity, Etc. Neither the execution and delivery of this Agreement
and the other documents and instruments contemplated hereby, the consummation of
the transactions contemplated hereby or thereby, nor the performance of this
Agreement and such other agreements in compliance with the terms and conditions
hereof and thereof will (i) conflict with or result in any violation of the
Parent’s Certificate of Incorporation or Parent’s Bylaws, or any judgment,
decree, order, statute, law, rule or regulation applicable to Parent,
(ii) require any consent, approval, authorization or permit of, or filing with
or notification to, any Governmental Body or other person or entity, other than
compliance with applicable federal and state securities laws, or (iii) violate,
conflict with or result in a breach, default or termination (or give rise to any
right of termination, cancellation or acceleration) under any of the terms,
conditions or provisions of any mortgage, indenture, note, lease, license,
agreement or other instrument or obligation to which Parent is a party, except
in the case of this clause (iii) for such defaults (or rights of termination,
cancellation or acceleration) which would not reasonably be expected to have a
material adverse effect on Parent’s ability to purchase the Shares.

Section 5.04 Capitalization. The authorized, issued and outstanding capital
stock of Parent consists on the date hereof, and will on the Closing Date
consist solely of 10,000,000 of Preferred Stock, $0.001 par value, of which none
are issued and outstanding, and 10,000,000 shares of Common Stock, par value
$0.001 per share, of which 19,947,797 shares are issued and outstanding. The
designations, powers, preferences, rights, qualifications, limitations and
restrictions in respect of each class and series of authorized capital stock of
the Company are as set forth in the Parent Certificate of Incorporation, and all
such designations, powers, preferences, rights, qualifications, limitations and
restrictions are valid, binding and enforceable in accordance with all
applicable laws. Except as disclosed in the Parent’s filings with the Securities
and Exchange Commission (the “SEC”) since May 11, 2006, there are no voting
trusts, proxies or other agreements or understandings with respect to the voting
of, or providing for registration rights, preemptive rights or rights of first
refusal with regard to, the Company’s capital stock.

Section 5.05 Parent Financial Statements. The Parent has previously furnished or
made available via the Securities and Exchange Commission’s EDGAR filing system
to the Stockholders the Parent’s audited balance

 

24



--------------------------------------------------------------------------------

sheet as of December 31, 2006 and the related statements of income and cash flow
and notes thereto for the fiscal year ended December 31, 2006, and an unaudited
balance sheet as of June 30, 2007 and the related statements of income and cash
flows for the six months ended June 30, 2007. All such financial statements (the
“Parent Financial Statements”) have been prepared in accordance with GAAP, and
present fairly in all material respects the financial position of the Parent as
of the dates thereof and the results of its operations and cash flows for the
periods ended on the dates thereof. Since June 30, 2007, there has been no
material adverse change in the business, operations or financial condition of
the Parent from that reflected in the Parent Financial Statements.

Section 5.06 Absence of Undisclosed Liabilities. Except as and to the extent of
the amounts specifically reflected or reserved against in the Parent Financial
Statements, the Parent does not have any material liabilities or obligations of
any nature whatsoever, due or to become due, accrued, absolute, contingent or
otherwise except for liabilities and obligations incurred since the date of the
Parent Financial Statements in the ordinary course of business consistent with
past practice.

Section 5.07 Litigation. There is no (a) action, suit, claim or proceeding
pending or, to the knowledge of the Parent any investigation pending or
threatened against or affecting the Parent (whether or not the Parent is a party
or prospective party thereto), at law or in equity, or before or by any
Governmental Body, (b) arbitration proceeding relating to the Parent or
(c) governmental inquiry pending or, to the Parent’s knowledge, threatened
against, involving or affecting the Parent which, in each of cases (a), (b) or
(c), seeks to prevent the consummation by Parent of the transactions
contemplated hereby.

Section 5.08 Purchase for Investment. Parent is acquiring the Shares for
investment for its own account and not with a view to the distribution or public
offering thereof within the meaning of the Securities Act. Parent understands
that the Shares have not been registered under the Securities Act and may not be
sold or transferred without such registration or an exemption therefrom. Parent
is sufficiently experienced in financial and business matters to be capable of
evaluating the risk of investment in the Shares and to make an informed decision
relating thereto. Parent has the financial capability for making the investments
and can afford a complete loss of the investment. Parent is an “accredited
investor” as defined in Regulation D under the Securities Act.

Section 5.09 Issuance of Basin Common Stock. All shares of Basin Common Stock
have been duly authorized and, when issued and delivered in accordance with the
terms of this Agreement, will have been validly issued and will be fully paid
and nonassessable and will have been issued in material compliance with all
applicable state, federal and foreign securities laws and regulations.

ARTICLE VI

COVENANTS OF THE STOCKHOLDERS AND THE COMPANY

The Company and the Stockholders covenant and agree with the Parent as follows:

Section 6.01 Best Efforts Cooperation. Stockholders and the Company shall use
their respective best efforts to perform and fulfill and to cause the Company to
perform and fulfill, all conditions and obligations to be fulfilled or performed
by it hereunder, to the end that the transactions contemplated hereby will be
fully and timely consummated.

Section 6.02 Access. Until the Closing, each Stockholder shall give and shall
cause the Company to give, the Parent, its attorneys, accountants and other
authorized representatives complete access, upon reasonable notice and at
reasonable times, to the Company’s offices, properties, customers, suppliers,
employees, products, technology, business and financial records, contracts,
business plans, budgets and projections, agreements, commitments and other
documents and information concerning the Company and persons employed by or
doing business with the Company. Following the Closing, each Stockholder shall
provide the Parent with access to any

 

25



--------------------------------------------------------------------------------

and all records relating to the Company which remain in the possession of
accountants, attorneys and other third parties, unless in the good faith opinion
of counsel of any such Stockholder such records incorporate attorney-client
privileged information. In order that the Parent may have full opportunity to
make such examination and investigation as it may desire of the business and
affairs of the Company, the Company will, and the Stockholders will cause the
Company to furnish the Parent and its representatives during such period with
all such information as such representatives may reasonably request and cause
the respective officers, employees, consultants, agents, accountants and
attorneys of the Company and the Stockholders to cooperate fully with the
representatives of the Parent in connection with such review and examination and
to make full disclosure to the Parent of all material facts affecting the
Company’s financial condition, business operations, properties and prospects;
provided, however, that the foregoing is subject to the provisions of
Section 14.12 hereof regarding confidentiality.

Section 6.03 Keeping of Books and Records. Until the Closing, the Company shall
keep adequate records and books of account, in which complete entries will be
made in accordance with generally accepted accounting principles consistently
applied, reflecting all financial transactions and in which all proper reserves
for depreciation, depletion, obsolescence, amortization, taxes, bad debts and
other purposes in connection with its business shall be made.

Section 6.04 Actions Prior to the Merger I Effective Time. Except as expressly
contemplated in this Agreement, the Company shall conduct its business pending
the Merger I Effective Time only in the ordinary course of business consistent
with past practice. Without limiting the generality of the foregoing, the
Stockholders shall cause the Company to conduct its business in a manner such
that on the Merger I Effective Time the Company will have no obligations or
liabilities except (a) those set forth on the Company Balance Sheet and
(b) those incurred in the ordinary course of business consistent with past
practice after the date of the Company Balance Sheet and prior to the Closing
Date and reflected accurately in its books and records. In addition, the Company
shall use commercially reasonable efforts to (A) maintain the business of the
Company, (B) retain employees so that such employees remain employed through the
Closing Date, (C) maintain existing relationships with customers, partners,
suppliers and others having business dealings with the Company, (D) maintain and
perform all obligations under all Contracts described in Schedule 4.22 and all
Permits, (E) commence in a material manner, to Parent’s satisfaction, the
Post-Closing Required Maintenance Work and complete, to Parent’s satisfaction,
the Pre-Closing Required Maintenance Work, (F) commence and complete any
environmental remediation to address any matters set forth on Schedule 4.29(d)
or otherwise requested by Parent, to Parent’s satisfaction, and (G) otherwise
preserve the goodwill of the Company’s business through the Merger I Effective
Time. Except as expressly contemplated by this Agreement or as consented to in
writing by the Parent, during the period from the date of this Agreement to the
Merger I Effective Time, the Company shall not, (i) issue, sell or pledge, or
authorize or propose the issuance, sale or pledge of additional shares of
capital stock of any class, or securities convertible into any such shares, or
any rights, warrants or options to acquire any such shares or other convertible
securities, or grant or accelerate any right to convert or exchange any
securities of the Company for shares of capital stock of the Company;
(ii) redeem, purchase or otherwise acquire any of its outstanding securities
(including the Shares); (iii) declare, set aside, make or pay any dividend or
distribution (whether in cash, stock or property) on or in respect of any share
of capital stock of the Company; (iv) other than in the ordinary course of the
Company’s business consistent with past practice, make any acquisition of assets
or securities, any disposition of assets (Other than Inventory) or securities or
any change in its capitalization; (v) enter into any contract or release or
relinquish any contract or other rights either involving more than $10,000 or
outside the ordinary course of the Company’s business; (vi) impose any security
interest upon any of its assets, tangible or intangible; (vii) make any capital
expenditure (or series of related capital expenditures) either involving more
than $25,000 or outside the ordinary course of the Company’s business;
(viii) incur any long-term debt for borrowed money or any short-term debt for
borrowed money, or guarantee any such debt; (ix) propose or adopt any amendments
to the Company Articles of Incorporation or the Company’s Bylaws; (x) make any
loan or advance to any of its officers, directors, consultants, agents or
employees or to any member of their families or any other loan or advance
otherwise than in the ordinary course of business consistent with past
practice;(xi) increase the salaries or other compensation payable or to become
payable to any officer,

 

26



--------------------------------------------------------------------------------

director, employee or agent of the Company; (x) increase or add to other
benefits (including any Company Benefit Plan) to which any of the Company’s
officers, directors, employees or agents may be entitled; (xi) make any payments
to any Company Benefit Plan or other similar plan or arrangement (except
payments in the ordinary course consistent with past practice made pursuant to
the Company Benefit Plans); (xii) adopt, amend or terminate any Company Benefit
Plan; (xiii) make any other payment of any kind to or on behalf of any such
officer, director, employee or agent; (xv) change any method of accounting or
the keeping of its books of account, accounting practices, investment practices,
or claims, payment and processing practices or policies, including writing off
or establishing reserves with respect to notes, accounts receivable or other
assets; (xvi) settle or agree to settle any litigation, action or proceeding
before any court or Governmental Body; (xvii) fail to maintain in full force and
effect substantially the same level and types of insurance coverage as in effect
on the date hereof; (xviii) make or change any Tax election, change any annual
Tax accounting period, settle or compromise any tax liability, adopt or change
any method of Tax accounting, file any amended Tax Return, or consent to any
extension or waiver of the statute of limitations period applicable to any Tax
claim or assessment; or (xiv) agree in writing or orally to take any of the
foregoing actions or any other action which would have made any representation
or warranty in this Agreement untrue.

Section 6.05 Notice of Changes. Until the Closing, each Stockholder shall notify
the Parent of any material change in the business of the Company, or any other
change causing a breach of any of the representations and warranties in ARTICLE
IV above, as soon as it becomes apparent to such Stockholder that any such
change has or may occur. No disclosure by any Stockholder pursuant to this
Section 6.05, however, shall be deemed to amend or supplement the Disclosure
Schedule or to prevent or cure any misrepresentation, breach of warranty or
breach of covenant.

Section 6.06 Treatment of Employees and Company Benefit Plans.

(a) Those employees of the Company identified on Schedule 6.06 shall agree to
become employees of Parent, each on terms mutually agreeable to Parent and such
employee.

(b) The Company will be responsible for all salary, wages, bonuses, commissions,
holiday/vacation pay, termination and other expenses associated with Company
employees and the Company Benefit Plans. If requested by Parent, the Company
shall take all actions necessary or required to terminate or amend any and all
Company Benefit Plans prior to the Closing. To the extent permitted under law
and as soon as reasonably practicable, all Company employees that are hired by
Parent will be eligible to participate in the Parent Benefit Plans, on the terms
provided in such Parent Benefit Plans, as may be amended from time to time.

(c) The parties hereto acknowledge and agree that all provisions contained in
this Section 6.06 with respect to employees are included for the sole benefit of
the respective parties hereto and shall not create any right in any other
person, including, without limitation, any employees, former employees, any
participant in any Company Benefit Plan or any beneficiary thereof.

Section 6.07 Litigation. The Stockholders will promptly notify the Parent of any
lawsuits, claims, proceedings or investigations which are threatened or
commenced against or by the Company, the Stockholders or their Affiliates, or
against any employee, consultant or director of the Company.

Section 6.08 Obligations of Affiliates. Except as contemplated in this Agreement
or in the Asset Purchase Agreement, on or before the Closing Date, the
Stockholders shall terminate any ongoing agreements between any of them or their
Affiliates, on the one hand, and the Company, on the other hand, all without any
expense to the Company (or any reduction in the gross assets reflected on the
Company Balance Sheet) so that following the Closing Date the Company shall have
no obligations of any kind or nature to the Stockholders or their Affiliates
except for those specified in this Agreement, and all debts and other
obligations owed or required to be performed by the Stockholders or their
Affiliates to the Company shall be paid or discharged in full.

 

27



--------------------------------------------------------------------------------

Section 6.09 Stockholder Release. Effective as of the Closing, each Stockholder
hereby releases and forever discharges the Company, from any and all rights,
claims, demands, judgments, obligations, liabilities and damages, whether
accrued or unaccrued, asserted or unasserted, fixed or contingent, and whether
known or unknown relating to the Company, which ever existed or now exists, by
any reason whatsoever, relating to any fact, situation, circumstance, status,
event, act, failure to act, or transaction occurring on or prior to the Closing
Date (each, a “Pre-Closing Matter”); provided that, nothing contained in this
Section 6.09 shall be deemed to release the Company or Parent or any of its
Affiliates from any of their respective obligations under this Agreement or the
Asset Purchase Agreement or in connection with the transactions contemplated
hereby.

Section 6.10 Noncompetition. At the Closing, each Stockholder and Michael Kelly
will enter into an agreement not to compete in substantially the form of
Exhibit D hereto (the “Noncompetition Agreement”).

Section 6.11 Liabilities. Except as contemplated in the Asset Purchase
Agreement, prior to the Closing, the Company shall pay all of its liabilities
and obligations, howsoever arising, as and when due and payable in the ordinary
course of business, including Taxes, Tax Claims, assessments and governmental
charges of any kind, except such as may be contested in good faith or as to
which a bona fide dispute may exist.

Section 6.12 Notices and Consents. Prior to the Closing, at the Parent’s
request, the Company shall give any notices to, make any filings with, and use
its reasonable best efforts to obtain any authorizations, consents and approvals
of Governmental Bodies or third parties required in connection with the
consummation of the transactions contemplated by this Agreement.

Section 6.13 Transfer Taxes. All transfer, documentary, sales, use, stamp,
registration and other substantially similar Taxes and fees incurred in
connection with this Agreement shall be paid by the Stockholders when due, and
the Stockholders will, at their own expense, file or cause to be filed all
necessary Tax Returns and other documentation with respect to all such transfer
Taxes and, if required by applicable Regulations, Parent will, and will cause
its Affiliates to, join in the execution of any such Tax Returns and other
documentation. The Stockholders shall provide Parent with evidence satisfactory
to Parent that such transfer Taxes have been paid by the Stockholders.

ARTICLE VII

COVENANTS OF THE PARENT

Section 7.01 Cooperation. The Parent shall use its reasonable best efforts to
perform and fulfill all conditions and obligations to be fulfilled or performed
by it hereunder to the end that the transactions contemplated hereby will be
fully and timely consummated.

ARTICLE VIII

POST-CLOSING COVENANTS

Section 8.01 Post-Closing Covenants. The Stockholders and the Parent agree as
follows with respect to the period following the Closing.

(a) Further Assurances. In case at any time after the Closing any further action
is necessary or desirable to carry out the purposes of this Agreement, each of
the parties shall take such further action (including the execution and delivery
of such further instruments and documents) as any other party reasonably may
request, all at the sole cost and expense of the requesting party (unless the
requesting party is entitled to indemnification therefor under ARTICLE XI
below). The Stockholders acknowledge and agree

 

28



--------------------------------------------------------------------------------

that from and after the Closing the Parent will be entitled to possession of all
of the Company’s books and records (including Tax records).

(b) Litigation Support. In the event and for so long as any party actively is
contesting or defending against any action, suit, proceeding, hearing,
investigation, charge, complaint, claim or demand in connection with (i) any
transaction contemplated by this Agreement or (ii) any fact, situation,
circumstance, status, event, action, failure to act, or transaction on or prior
to the Closing Date involving the Company, each of the other parties shall
reasonably cooperate with such party and its counsel in the contest or defense,
and, subject to reasonable availability and during normal business hours make
available their personnel and provide such testimony and access to their books
and records as shall be reasonably necessary in connection with the contest or
defense, all at the sole cost and expense of the contesting or defending party
(unless the contesting or defending party is entitled to indemnification
therefor under ARTICLE XI below).

(c) Cooperation on Tax Matters; Tax Audits.

(i) Stockholders, the Company and the Parent and their respective Affiliates
(each a “Party” and collectively the “Parties”) shall cooperate in both (A) the
preparation of all Tax Returns for any Tax periods for which one Party could
reasonably require the assistance of the other Party in obtaining any necessary
information and (B) any subsequent audits, claims, contests, litigation or other
proceedings with respect to Taxes of the Company (collectively, “Tax
Proceedings”). Such cooperation shall include, but not be limited to, furnishing
prior years’ Tax Returns or return preparation packages to the extent related to
the Company illustrating previous reporting practices or containing historical
information relevant to the preparation of such Tax Returns, and furnishing such
other information within such Party’s possession requested by the Party filing
such Tax Returns or participating in Tax Proceedings, as is relevant to the
preparation of such Tax Returns or the conduct of such Tax Proceedings,
respectively. Such cooperation and information also shall include, without
limitation, provision of powers of attorney for the purpose of signing Tax
Returns and defending audits and promptly forwarding copies of appropriate
notices and forms or other communications received from or sent to any
applicable Governmental Body responsible for the imposition of Taxes (the
“Taxing Authority”) which relate to the Company, and providing copies of all
relevant Tax Returns to the extent related to the Company, together with
accompanying schedules and related workpapers, documents relating to rulings or
other determinations by any Taxing Authority and records concerning the
ownership and Tax basis of property, which the requested Party may possess. The
parties and their respective Affiliates shall make their respective employees
and facilities available on a mutually convenient basis to explain any documents
or information provided hereunder. Each Party shall bear its own costs in
complying with this Section 8.01(c)(i).

(ii) Parent shall have the right, at its own expense, to control any audit or
examination by any Taxing Authority (“Tax Audit”) and to contest, resolve and
defend any assessment, notice of deficiency, or other adjustment or proposed
adjustment relating to Taxes for any Pre-Closing Tax Period; provided that the
Parent shall consult with Stockholders with respect to the resolution of any
issue with respect to Taxes due for a Pre-Closing Tax Period and that are the
responsibility of Stockholders pursuant to this Agreement, and shall not settle
any such issue, or file any amended Tax Return for such taxable period, without
the consent of Stockholders (which consent shall not be unreasonably withheld).
Where consent to a settlement is withheld by Stockholders pursuant to this
Section, Stockholders may continue or initiate any further proceedings at their
own expense, provided that any liability of the Parent, after giving effect to
this Agreement, shall not exceed the liability that would have resulted had
Stockholders not withheld its consent.

(iii) For purposes of this Agreement, (i) “Tax Period” means any period
prescribed by any governmental authority for which a Tax Return is to be filed
or a Tax is required to be paid, (ii) “Straddle Period” means any Tax Period
that begins prior to but ends after the Merger I Effective Time,
(iii) “Pre-Closing Tax Period” means any Tax Period ending on or before the
Merger I Effective Time and that portion of any Straddle Period ending on the
Merger I Effective Time, (iv) “Post-

 

29



--------------------------------------------------------------------------------

Closing Tax Period” means any Tax Period beginning after the Merger I Effective
Time and that portion of any Straddle Period beginning after the Merger I
Effective Time.

(d) Preparation and Filing of Tax Returns.

(i) The Stockholders shall provide to the Parent, prior to the filing thereof,
drafts of any Tax Return for the Company that are due on or prior to the Merger
I Effective Time, and shall discuss with the Parent the contents thereof. The
Stockholders shall permit the Parent to review and comment on each such Return
prior to filing. No position shall be taken in any such Tax Return that is
inconsistent with the past practice of the Company without the Parent’s written
consent. The Company shall make such revisions to such Tax Returns as are
reasonably requested by the Parent.

(ii) The Parent or the Company shall prepare, or cause to be prepared, and file,
or cause to be filed, all Tax Returns of the Company for Pre-Closing Tax Periods
that are filed after the Merger I Effective Time. The Parent shall permit a
representative of the Stockholders to review and comment on each such Tax Return
prior to filing. The Stockholder shall pay to the Parent, within fifteen
(15) days following any demand by the Parent, with respect to such Tax Return,
an amount equal to the portion of such Taxes which relates to the portion of
such taxable period ending on the Merger I Effective Time (as determined
pursuant to Section 9.04 hereof), except to the extent that such Taxes are both
(i) reflected in the reserve for liability with respect to Taxes (rather than
any reserve for deferred Taxes established to reflect timing differences between
book and Tax income) set forth on the face of the Final Closing Balance Sheet
(rather than in any notes therein), and (ii) included in the calculation of the
Merger Consideration.

(iii) The Parent and the Stockholders agree that they intend that, as a result
of the Purchase, the taxable year for federal and state (in those states that
conform to federal treatment or otherwise provide for the termination of the
taxable year at such time) income tax purposes of the Company will terminate at
the close of the Merger I Effective Time.

(e) Post-Closing Required Maintenance Work. The Stockholders shall cause the
Craft Entity to complete the Post-Closing Required Maintenance Work on or prior
to September 30, 2007 in a professional manner, to Parent’s satisfaction. To the
extent the actions or omissions of any contractor, other entity or Person
engaged by the Craft Entity to complete the Post-Closing Required Maintenance
Work result in Parent Damages (as defined in Section 11.02), Parent shall have
the right to seek indemnification for any such Parent Damages in accordance with
Section 11.02.

(f) Environmental Permit. The Company shall, and the Stockholders shall cause
the Company to, apply for an obtain a letter of approval from the Tennessee
Department of Environment and Conservation (the “TDEC”) with respect to the
environmental remediation to be conducted set forth on Schedule 4.29(d). To the
extent such approvals are not obtained from TDEC within six (6) months after
Closing, the Company shall have the right to terminate the Lease Agreement in
Parent’s sole discretion and elect to relocate the operations of the Company
from the current facility at its convenience, with no further obligations on the
part of the Company or the Parent under the Lease Agreement and no penalty
incurred with respect to such termination of the Lease Agreement. The Company
shall, and the Stockholders shall cause the Company to, apply for any required
transfers of any Permits and other governmental authorizations set forth on
Schedule 4.16 and Schedule 4.29(b), as requested by the Parent.

 

30



--------------------------------------------------------------------------------

ARTICLE IX

CONDITIONS TO THE PARENT’S OBLIGATIONS

The obligation of the Parent to pay the Merger Consideration on the Closing Date
and to consummate the other transactions contemplated hereby is subject to the
satisfaction, on or before the Closing Date, of the following conditions each of
which may be waived by the Parent in its sole discretion:

Section 9.01 Consents. All approvals and consents (or waivers) of third parties
identified on Schedule 9.01 or otherwise required by any Governmental Bodies in
connection with the consummation of the transactions contemplated by this
Agreement shall have been obtained.

Section 9.02 Representations and Warranties True. All of the representations and
warranties of the Stockholders and the Company contained in ARTICLE IV of this
Agreement (a) to the extent qualified by any materiality qualifications, shall
be true, correct and complete and (b) to the extent not so qualified, shall be
true, correct and complete in all material respects, in each of cases (a) and
(b), on and as of the date hereof and on and as of the Closing Date, as if made
on and as of the Closing Date. On the Closing Date, the Company and each
Stockholder shall have executed and delivered to the Parent a certificate, in
form and substance satisfactory to the Parent, to such effect.

Section 9.03 Performance. The Stockholders and the Company shall have performed
and complied with all covenants and agreements contained herein required to be
performed or complied with by them prior to or at the Closing Date. The Company
and each Stockholder shall have executed and delivered to the Parent a
certificate, in form and substance satisfactory to the Parent, to such effect.

Section 9.04 No Adverse Change. No change, circumstance or event shall have
occurred or be threatened in the condition (financial or other) of the Company,
the results of its operations, properties, assets, liabilities or businesses
which have been or are, or are reasonably likely to be, materially adverse to
(a) its business operations, properties, prospects, assets or condition
(financial or other) or (b) the ability of the Company and the Stockholders to
perform their respective obligations under this Agreement or to consummate the
transactions contemplated by this Agreement.

Section 9.05 Obligations of the Stockholders. Except as contemplated by this
Agreement, all debts and other obligations owed or required to be performed by
the Stockholders or their Affiliates (or any business entity owned or controlled
by the Stockholders or their Affiliates) to the Company shall have been paid or
discharged in full on or before the Closing Date, and all agreements between the
Company and the Stockholders and their Affiliates shall have terminated on or
before the Closing Date at no cost to the Company.

Section 9.06 Resignations and Termination of Employment Arrangements. To the
extent requested by Parent, the Company shall have received the written
resignations from (or shall have taken the necessary corporate action to effect
the removal of) each of the Directors and Officers of the Company. The Company
shall have terminated each employment agreement existing as of the Closing Date,
to the extent requested by Parent.

Section 9.07 No Actions, Suits or Proceedings. As of the Closing Date, no
action, suit, investigation or proceeding brought by any person, corporation,
Governmental Body or other entity shall be pending or, to the knowledge of the
parties to this Agreement, threatened, before any court or Governmental Body
(i) to restrain, prohibit, restrict or delay, or to obtain damages or a
discovery order in respect of this Agreement or the consummation of the
transactions contemplated hereby, or (ii) which has had or may have a materially
adverse effect on the condition, financial or otherwise, or prospects of the
Company. No order, decree or judgment of any court or Governmental Body shall
have been issued restraining, prohibiting, restricting or delaying, the
consummation of the transactions contemplated by this Agreement. No insolvency
proceeding of any character including without limitation, bankruptcy,
receivership, reorganization, dissolution or arrangement with creditors,

 

31



--------------------------------------------------------------------------------

voluntary or involuntary, affecting the Company or any Stockholder shall be
pending, and neither the Company nor any Stockholder shall have taken any action
in contemplation of, or which would constitute the basis for, the institution of
any such proceedings.

Section 9.08 Parent Board Approval. This Agreement and the transactions
contemplated hereby shall have been approved by the Board of Directors of
Parent.

Section 9.09 Closing Documents. The Stockholders and the Company shall have
delivered the Certificates representing the Shares, duly endorsed to the Parent,
and all of the resolutions (including those of the Company’s Board of
Directors), certificates, documents and instruments as Parent or its counsel
reasonable requests to facilitate the consummation of the transactions
contemplated hereby.

Section 9.10 Escrow Agreement. The Stockholders’ Representative, the Company and
the Escrow Agent shall have executed and delivered the Escrow Agreement.

Section 9.11 Lease Agreement. The Company and the Craft Entity shall have
executed and delivered a Lease Agreement in substantially the form set forth in
Exhibit E the “Lease Agreement”).

Section 9.12 Asset Purchase Agreement. The Stockholders, the Company and the
Craft Entity shall have entered into and consummated the transactions
contemplated by the Asset Purchase Agreement.

Section 9.13 Required Maintenance Work. The Company (a) shall have completed the
work items set forth on Schedule 9.13(a) (the “Pre-Closing Required Maintenance
Work”) to Parent’s satisfaction and (b) shall have commenced, in a material
manner and to Parent’s satisfaction, the work items set forth on
Schedule 9.13(b) (the “Post-Closing Required Maintenance Work”).

Section 9.14 Environmental Remediation. The Company shall have commenced and
completed any environmental remediation requested by Parent and set forth on
Schedule 4.29(d) of this Agreement, Schedule 20.3 of the Lease Agreement or
otherwise requested by Parent, to Parent’s satisfaction in its sole discretion.
Parent shall have received a final report (the “Final Environmental Report”) on
environmental remediation from Titanium Environmental Services, LLC
(“Titanium”), which Final Environmental Report shall (a) provide (i) an outline
of the investigation, analysis and remediation efforts and (ii) a statement that
the remediation was completed and in the opinion of Titanium, the identified
areas of contamination have been remediated, cleaned-up, repaired or detoxified
in accordance with Titanium’s recommendations, and (b) be subject to the final
approval of Parent, in its sole discretion.

Section 9.15 Phantom Stock Payment. The Company and Mr. Kelly shall have entered
into a Termination Agreement whereby the Company agrees to pay Mr. Kelly Eight
Hundred Twenty-Nine Thousand Nine Hundred Six and no/100 Dollars ($829,906) (the
“Phantom Stock Termination Payment”) in full satisfaction of all duties,
obligations and responsibilities of the Company under the Stock Equivalent Plan
Agreement between the Company and Mr. Kelly, and the Company shall have paid the
Phantom Stock Termination Payment to Mr. Kelly.

Section 9.16 Craft Deferred Compensation Agreement. The Company and Ms. Sara
Craft shall have entered into a Termination Agreement whereby the Company agrees
to pay to Ms. Craft Three Hundred Thirty-Seven Thousand Thirty-Three and 62/100
Dollars ($337,033.62) (the “Deferred Compensation Termination Payment”) in full
satisfaction of all duties, obligations and responsibilities of the Company
under the First Amendment to Employment Agreement, dated as of December 31,
1998, between Robert D. Craft, Sr. and the Company, and the Company shall paid
the Deferred Compensation Termination Payment to Ms. Craft.

Section 9.17 Withholding Certificates. At or prior to the Merger I Effective
Time, each stockholder of the Company shall deliver to Parent (a) a properly
completed IRS Form W-9 establishing an exemption from backup

 

32



--------------------------------------------------------------------------------

withholding, (b) a form notice to the Internal Revenue Service in accordance
with the requirements of Treasury Regulation Section 1.897-2(h)(2) and in the
form and substance reasonably acceptable to the Parent along with written
authorization for the Parent to deliver such notice form to the Internal Revenue
Service on behalf of the Company at or prior to the Merger I Effective Time, and
(c) state Tax clearance certificates or any other document(s) that may be
required by any governmental authority in order to relieve Parent of any
obligation to withhold any portion of the payments to the stockholders of the
Company pursuant to this Agreement.

Section 9.18 Opinion of Counsel. At or prior to the Merger I Effective Time,
Parent shall have received an opinion from Harris Shelton Hanover Walsh, PLLC,
counsel to the Company, in the form set forth in Exhibit F hereto.

Section 9.19 Repayment of Indebtedness. At or prior to the Merger I Effective
Time, Parent shall have received evidence of the repayment of all Company
indebtedness to SunTrust Bank in the form of an executed payoff and release
letter or agreement acceptable to Parent.

Section 9.20 Noncompetition Agreements. At or prior to the Merger I Effective
Time, Parent shall have received a Noncompetition Agreement from and executed by
each Stockholder and Michael Kelly.

ARTICLE X

CONDITIONS TO THE STOCKHOLDERS’ OBLIGATIONS

The obligation of the Stockholders to sell the Shares to Parent and to
consummate the other transactions contemplated hereby is subject to the
satisfaction, on or before the Closing Date, of the following conditions, each
of which may be waived by the Stockholders in their sole discretion:

Section 10.01 Representations and Warranties True. All of the representations
and warranties of the Parent contained in ARTICLE V of this Agreement shall be
true, correct and complete in all material respects on and as of the date hereof
and on and as of the Closing Date, as if made on and as of the Closing Date.

Section 10.02 Performance. The Parent shall have performed and complied with all
covenants and agreements contained herein required to be performed or complied
with by it prior to or at the Closing Date.

Section 10.03 No Actions, Suits or Proceedings. As of the Closing Date, no
action, suit, investigation or proceeding brought by any person, corporation or
Governmental Body shall be pending or, to the knowledge of the parties to this
Agreement, threatened, before any court or Governmental Body to restrain,
prohibit, restrict or delay, or to obtain damages or a discovery order in
respect of this Agreement or the consummation of the transactions contemplated
hereby. No order, decree or judgment of any court or Governmental Body shall
have been issued restraining, prohibiting, restricting or delaying, the
consummation of the transactions contemplated by this Agreement. No insolvency
proceeding of any character including without limitation, bankruptcy,
receivership, reorganization, dissolution or arrangement with creditors,
voluntary or involuntary, affecting the Parent shall be pending, and the Parent
shall not have taken any action in contemplation of, or which would constitute
the basis for, the institution of any such proceedings.

Section 10.04 Escrow Agreement. The Parent, the Stockholders’ Representative and
the Escrow Agent shall have executed and delivered the Escrow Agreement.

 

33



--------------------------------------------------------------------------------

ARTICLE XI

INDEMNIFICATION

Section 11.01 Survival of Representations, Warranties, Covenants and Agreements.
The representations and warranties of Stockholders and Parent contained in this
Agreement will survive until the second anniversary of the Closing Date, except
that the tax representations and warranties set forth in Section 4.13 (the
“Stockholder Tax Representations”), and the representations and warranties set
forth in Section 4.17 (the “Stockholder Benefit Representations”) will survive
until sixty (60) days after the expiration of all applicable statutes of
limitation (in each case, the “Indemnity Period”); provided, however, in the
case of (a) the organizational representations and warranties relating to the
Stockholders and the Company set forth in Section 4.01, Section 4.02,
Section 4.06(a) and Section 4.08 (the “Stockholder Organizational
Representations”), (b) the environmental representations and warranties set
forth in Section 4.29 (the “Stockholder Environmental Representations”) and
(c) fraud, intentional misrepresentation or willful breach of any
representation, warranty, covenant or agreement, there shall be no Indemnity
Period. The representations and warranties of Stockholders contained in this
Agreement, other than the Stockholder Organizational Representations, the
Stockholder Tax Representations, Stockholder Benefit Representations and the
Stockholder Environmental Representations, shall hereinafter be referred to as
the “Stockholder General Representations.”

Section 11.02 Indemnification.

(a) Stockholders shall, jointly and severally, indemnify the Parent Indemnified
Parties (as defined below) in respect of, and hold each of them harmless from
and against, any claim, liability, obligation, loss, damage, assessment,
judgment, cost and expense (including, without limitation, reasonable attorneys’
and accountants’ fees and costs and expenses reasonably incurred in defending
against or prosecuting any litigation or claim, action, suit, proceeding or
demand) of any kind or character (the “Damages”), incurred or sustained by any
of them or to which any of them becomes subject, resulting from, arising out of
or relating to (i) any misrepresentation, inaccuracy or breach of warranty with
respect to the Stockholder Organizational Representations, (ii) any
misrepresentation, inaccuracy or breach of warranty with respect to the
Stockholder Tax Representations, (iii) any misrepresentation, inaccuracy or
breach of warranty with respect to the Stockholder General Representations, or
breach, non-fulfillment of or failure to perform any covenant, agreement or
other obligation on the part of Stockholders contained in this Agreement or any
agreement or document delivered pursuant hereto, (iv) the Excluded Liabilities,
(v) any claim or other assertion of liability made by any of the Stockholders
based upon, arising out of or relating to any Pre-Closing Matter and (vi) any
actions or omissions of any contractor, other entity or Person engaged by the
Craft Entity to complete the Required Maintenance Work. A “Parent Indemnified
Party” shall mean the Parent and its officers, directors, employees, agents,
stockholders and Affiliates. Notwithstanding the foregoing or any other
provision of this Agreement to the contrary, Parent shall not be entitled to
recover any amounts under this Section 11.02(a) until the total amount which
Parent would recover under Section 11.02(a) exceeds Fifty Thousand Dollars
($50,000) (the “Basket”), in which event Parent shall be entitled to recover for
all Damages otherwise recoverable under this Section 11.02(a); provided,
however, that the Basket shall not apply to recovery for any Damages for
indemnification that arise: (x) under clause (iii) of this Section 11.02(a),
(y) under clause (v) of this Section 11.02(a) or (z) as a result of
Stockholders’ fraud, intentional misrepresentation or willful breach of any
representation, warranty, covenant or agreement.

(b) From and after the Closing, Stockholders shall, jointly and severally,
indemnify the Parent Indemnified Parties in respect of, and hold each of them
harmless from and against, any and all actual or potential claims, liabilities,
damages (direct or indirect), losses, fines, penalties, judgments, awards, costs
and expenses (including, without limitation, reasonable attorney fees and costs
and expenses of investigation) (collectively, “Environmental Losses”) which
arise out of or relate in any way to any misrepresentation inaccuracy or breach
of any warranty with respect to the Stockholder Environmental Representations,
any Environmental Claim or any use, handling, production, transportation,
disposal, release

 

34



--------------------------------------------------------------------------------

or storage of any Hazardous Materials in, on or under the property prior to the
Closing, whether by the Company or any other person, including, without
limitation, all foreseeable and all unforeseeable Environmental Losses arising
out of Environmental Claims or the use, generation, storage, discharge or
disposal of Hazardous Materials by the Company or any prior owner or operator of
the property prior to the Closing, as well as the costs of any required or
necessary investigation, assessment, testing, remediation, repair, cleanup, or
detoxification of the property and the preparation of any closure or other
required plans, including, without limitation, any recommendations for action
set forth in the Final Environmental Report. Parent Indemnified Party’s recourse
for satisfying such Environmental Losses shall not be limited in any manner
whatsoever.

(c) In the case of any Damages suffered, incurred or sustained by any Parent
Indemnified Party (“Parent Damages”) that arise out of clause (i) of
Section 11.02(a) above, subject to the limitations set forth herein, the Parent
Indemnified Party’s sole recourse for satisfying such Parent Damages shall be
limited to the Merger Consideration allocated to such Stockholder in accordance
with Schedule A. In the case of Parent Damages that arise out of clauses (ii),
(iii) and (v) of Section 11.02(a) above, subject to the limitations set forth
herein, the Parent Indemnified Party’s sole recourse for satisfying such Parent
Damages shall be limited to the Indemnity Escrowed Funds in accordance with the
terms of the Escrow Agreement. Claims for indemnification that arise out of
clause (iv) or (vi) of Section 11.02(a) above, or out of fraud, intentional
misrepresentation or willful breach of any representation, warranty, covenant or
agreement, shall not be subject to the limitations set forth in this
Section 11.02(b). Parent shall be entitled to indemnification pursuant to this
Section 11.02 without regard to any knowledge, information or belief Parent has,
should have or will have to the effect that the Company’s or Stockholders’
representations and/or warranties may not be, in whole or in part, true,
accurate and complete, after giving effect to the Disclosure Schedule.

(d) Parent shall indemnify the Stockholder Indemnified Parties (as defined
below) in respect of, and hold each of them harmless from and against, any and
all Damages suffered, incurred or sustained by any of them or to which any of
them becomes subject, resulting from, arising out of or relating to (i) any
misrepresentation, inaccuracy or breach of warranty with respect to the
representations and warranties of the Parent set forth in ARTICLE IV and
(ii) any, breach, non-fulfillment of or failure to perform any covenant,
agreement or other obligation on the part of Parent contained in this Agreement
or any agreement or document delivered pursuant hereto. A “Stockholder
Indemnified Party” means each Stockholder and its Affiliates.

(e) Tax Treatment of Indemnity Payments. To the extent permitted by law, any
payment made by any party pursuant to this Section 11.02 shall be treated as an
adjustment to the Merger Consideration for Federal and state income tax
purposes.

(f) In the case of a claim for indemnification of Damages under Section 11.02
hereof, upon determination by Parent Indemnified Party or a Stockholders
Indemnified Party, as the case may be, that it has a claim for indemnification
of Damages, the Indemnified Party shall deliver notice of such claim to the
Indemnifying Party, setting forth in reasonable detail the basis of such claim
for indemnification (each, an “Indemnification Notice”). Upon the
Indemnification Notice having been given to the Indemnifying Party, the
Indemnifying Party shall have thirty (30) days in which to notify the
Indemnified Party in writing (the “Dispute Notice”) that the amount of the claim
for indemnification of Damages is in dispute, setting forth in reasonable detail
the basis of such dispute. In the event that a Dispute Notice is not given to
the Indemnified Party within the required thirty (30) day period the
Indemnifying Party shall be obligated to pay to the Indemnified Party the amount
set forth in the Indemnification Notice within sixty (60) days after the date
that the Indemnification Notice had been given to the Indemnifying Party;
provided that, if the claim is to be paid out of the Indemnity Escrowed Funds,
the Stockholders’ Representative shall give instructions to the Escrow Agent to
pay such amounts from the Indemnity Escrowed Funds in accordance with the terms
of the Escrow Agreement.

Any failure by an Indemnified Party to give a timely, complete or accurate Third
Party Indemnification Notice or Indemnification Notice as provided in this
Section 11.03(e) will not affect the rights or obligations of any party
hereunder except and only to the extent that, as a result of such failure, any
party entitled to

 

35



--------------------------------------------------------------------------------

receive such Third Party Indemnification Notice or such Indemnification Notice
was adversely affected or damaged as a result of such failure to give a timely,
complete and accurate Third Party Indemnification Notice or Indemnification
Notice.

(g) The Parties agree that if any dispute, claim or controversy arises out of or
relates to this Agreement, including without limitation the interpretation,
breach or termination hereof (a “Dispute”), the Dispute shall be resolved in
accordance with, and the parties shall utilize, the mediation and other
procedures specified in this Section 11.03(g) (the “Procedure”). Notwithstanding
anything in this Section 11.03(g) to the contrary, (i) Parent or the
Stockholders’ Representative may seek equitable relief in a court of competent
jurisdiction solely to preserve the status quo pending resolution of a Dispute
or to prevent irreparable harm, and (ii) Purchaser may seek equitable or other
relief in a court of competent jurisdiction.

Any Dispute arising out of, under, or in connection with, or in relation to,
this Agreement and/or any amendments thereto, or the breach thereof, which is
not resolved informally by prior mutual agreement of the Parties hereto, shall
first be submitted to non-binding mediation. Each Party shall pay the fees of
its own attorneys and all other expenses connected with presenting its case.
Other costs of the mediation, including the mediator fee, the cost of any record
or transcripts of the mediation, and all other fees and costs, shall be borne
equally by the parties. If the matter has not been resolved pursuant to the
aforesaid mediation procedure within thirty (30) days of the commencement of
such procedure, or such other period as the parties agree, either Party may seek
relief in any court of competent jurisdiction pursuant to California Code of
Civil Procedure § 1281.8 or any similar statute of an applicable jurisdiction.

The institution and maintenance of an action for judicial relief or pursuit of a
provisional or ancillary remedy shall not constitute a waiver of the right of
any party, including the plaintiff in any such action, to submit the Dispute to
mediation if any other party contests such action for judicial relief.

Section 11.03 General Procedures; Third Party Claims.

(a) The obligations of any indemnifying party to indemnify any indemnified party
under this ARTICLE XI with respect to Parent Damages or Stockholder Damages, as
the case may be, resulting from the assertion of liability by third parties (a
“Third Party Claim”), will be subject to the terms and conditions set forth in
this Section 11.03. The party against whom any Third Party Claim is asserted is
referred to herein as the “Indemnified Party” and the party required to provide
indemnity hereunder is referred to herein as the “Indemnifying Party.”

(b) In the event that any Third Party Claim is asserted against or sought to be
collected from any Indemnified Party by a third party, such Indemnified Party
shall as promptly as practicable notify the Indemnifying Party and, if the
Indemnified Party is a Parent Indemnified Party, the Escrow Agent, in writing of
such Third Party Claim and the amount or the estimated amount thereof to the
extent then feasible (which estimate shall not be conclusive of the final amount
of such Third Party Claim) (the “Claim Notice”); provided that so long as the
Claim Notice is delivered within the applicable Indemnity Period, no delay on
the part of any Indemnified Party in notifying the Indemnifying Party shall
relieve the Indemnifying Party from any obligation hereunder unless (and then
solely to the extent) the Indemnifying Party is materially prejudiced thereby.
The Indemnifying Party shall have twenty (20) calendar days from the personal
delivery or mailing of the Claim Notice (the “Notice Period”) to notify the
Indemnifying Party (i) whether or not the Indemnifying Party disputes the
liability of the Indemnifying Party to the Indemnified Party hereunder with
respect to such Third Party Claim and (ii) whether or not it will undertake,
conduct and control, through counsel of its own choosing (which shall be
reasonably satisfactory to the Indemnified Party) and at its own expense, the
settlement or defense thereof, and if it so decides, the Indemnified Party shall
cooperate with the Indemnifying Party in connection therewith. Except as
hereinafter provided, in the event that the Indemnifying Party notifies the
Indemnified Party in writing within the Notice Period that it acknowledges its
indemnification obligation and desires to defend the Indemnified Party against
such Third Party Claim, the Indemnifying Party shall, at its sole cost and
expense, have the right to defend the

 

36



--------------------------------------------------------------------------------

Indemnified Party by appropriate proceedings and shall have the sole power to
direct and control such defense; provided, that the Indemnifying Party shall not
consent to the entry of any judgment or enter into any settlement with respect
to such Third Party Claim without the prior written consent of the Indemnified
Party (which consent shall not be unreasonably withheld). If the Indemnified
Party desires to participate in any such defense it may do so at its sole cost
and expense unless, in the reasonable judgment of the Indemnified Party, it is
advisable to be represented by separate counsel because a conflict or potential
conflict exists between the Indemnifying Party and the Indemnified Party which
makes representation of both parties inappropriate, in which case the reasonable
fees and expenses of counsel for the Indemnified Party shall be paid by the
Indemnifying Party. The Indemnified Party shall not settle or compromise a Third
Party Claim for which it is indemnified by the Indemnifying Party without the
written consent of the Indemnifying Party (which consent shall not be
unreasonably withheld) unless the Indemnifying Party elects not to defend the
Indemnified Party against such Third Party Claim. Notwithstanding the foregoing,
the Indemnified Party shall have the sole right to defend, settle, or compromise
any Third Party Claim with respect to which it has agreed in writing to waive
its right to indemnification pursuant to this Agreement. Notwithstanding the
foregoing, the Indemnified Party, during the period the Indemnifying Party is
determining whether to elect to assume the defense of a matter covered by this
Section 11.03, may take such reasonable actions as it deems necessary to
preserve any and all rights with respect to the matter, without such actions
being construed as a waiver of the Indemnified Party’s rights to defense and
indemnification pursuant to this Agreement. If the Indemnifying Party elects not
to defend the Indemnified Party against such Third Party Claim, then the amount
of any such Third Party Claim, or, if the same be contested by the Indemnified
Party, then that portion thereof as to which such defense is unsuccessful (and
the reasonable fees and expenses pertaining to such defense) shall be the
liability of the Indemnifying Party hereunder. The Indemnifying Party or
Indemnified Party, as the case may be, shall use its reasonable efforts in the
defense of all such Third Party Claims. The parties hereto shall each render to
each other such assistance as may reasonably be requested in order to ensure the
proper and adequate defense of any such Third Party Claim.

(c) The extent to which any Indemnified Party shall be entitled to
indemnification hereunder shall be reduced by any insurance proceeds actually
received by the Indemnified Party on account of the claim that the Indemnified
Party is seeking to be indemnified for, irrespective of the identity of the
party that paid for such insurance. If Stockholders breach the Stockholder Tax
Representation set forth in Section 4.13(c), then the indemnity payment from the
Stockholders to Parent pursuant to Section 11.02 shall include not only the
Taxes the Company must pay as a result of said breach, but shall also include
such additional amount as may be required to put the Parent in the same
after-Tax position it would have been in had such breach not occurred.

(d) The Indemnifying Party shall pay to the Indemnified Party the amount to
which the Indemnified Party may become entitled by reason of the provisions of
this Article IX within fifteen (15) calendar days after the amount of any
Damages is determined in accordance with the provisions of Section 11.03. In the
case of Damages to be paid out of the Indemnity Escrowed Funds, the
Stockholder’s Representative shall give instructions to the Escrow Agent to pay
such amount from the Indemnity Escrowed Funds in accordance with the terms of
the Escrow Agreement.

Section 11.04 Tax Indemnity. The Stockholders shall indemnify, save and hold
Parent and the Company and their respective Affiliates harmless from and against
any and all (i) Taxes of the Company for any Pre-Closing Tax Period, (ii) the
unpaid Taxes of any other Person under Treasury Regulations Section 1.1502-6 (or
any similar Regulations), as a transferee or successor by contract, or
otherwise), and (iii) any Tax liability arising from the transactions
contemplated in Section 3.08. With respect to any Straddle Period, (A) in the
case of any real, personal and intangible property Taxes or other Taxes levied
on a per diem basis, the amount of such Taxes that relate to a Pre-Closing Tax
Period shall be equal to the amount of such Taxes for the entire Straddle Period
multiplied by a fraction, the numerator of which is the number of calendar days
during the Straddle Period that are in the Pre-Closing Tax Period and the
denominator of which is the total number of calendar days in the Straddle
Period, and (B) in the case of any Taxes other than the per diem Taxes, the
amount of such Taxes that relates to a Pre-Closing Tax Period shall be computed
as if such Tax Period ended as of the end of the day on the Closing Date.

 

37



--------------------------------------------------------------------------------

Section 11.05 Delivery and Release of Indemnity Escrowed Funds.

(a) To the extent that a Parent Indemnified Party is entitled to indemnification
pursuant to this ARTICLE XI, such Parent Indemnified Party shall be entitled to
reimbursement of the Damages out of the Indemnity Escrow Account in accordance
with the terms of the Escrow Agreement; provided, however, to the extent that
the Damages result from (i) any misrepresentation, inaccuracy or breach of
warranty with respect to the Stockholder Organizational Representations,
(iii) any misrepresentation, inaccuracy or breach of warranty with respect to
the Stockholder Environmental Representations or any other Environmental Losses,
(v) the Excluded Liabilities or (vi) any claim or other assertion of liability
made by any of the Stockholders based upon, arising out of or relating to any
Pre-Closing Matter, and such Damages exceed the amount remaining in the
Indemnity Escrow Account or arise after the end of the Escrow Period, such
Parent Indemnified Party may collect such damages directly from the
Stockholders’ Representative or the Stockholders.

(b) Pursuant to the terms of the Escrow Agreement, Parent and Stockholders’
Representative shall give joint written instructions to the Escrow Agent to
release from the Indemnity Escrowed Funds and pay to the Stockholders’
Representative for the benefit of the Stockholders the amounts set forth below
at the following times and subject to the following conditions:

(i) On the first anniversary of the Closing Date, an amount equal to Six Hundred
Twenty Five Thousand Dollars ($625,000) less (y) any valid indemnification
claims made pursuant to this ARTICLE XI prior to such date and (z) the aggregate
amount of any good faith estimate of Damages pending but not resolved (“Good
Faith Damages Estimate”) as of the first anniversary of the Closing Date.

(ii) On the eighteen (18) month anniversary of the Closing Date (the “Escrow
Period”), the amount remaining from the Indemnity Escrowed Funds minus the Good
Faith Damages Estimate as of the end of the Escrow Period.

(iii) Within one (1) business day after the final resolution of a particular
indemnity claim for which a Good Faith Damages Estimate is retained in escrow
pursuant to clause (b)(ii) above, the amount, if any, by which such Good Faith
Damages Estimate in respect of such claim exceeded the final determination of
Damages in respect of such claim.

ARTICLE XII

TERMINATION

Section 12.01 Termination. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time prior to the Closing:

(a) By mutual written consents duly authorized by the Parent and the
Stockholders;

(b) By the Parent giving written notice to the Stockholders in the event the
Stockholders have breached any material representation, warranty, covenant,
agreement or obligation contained in this Agreement in any material respect, the
Parent has notified the Stockholders of the breach, and the breach has continued
without cure for a period of fifteen (15) calendar days after the notice of
breach;

(c) By the Stockholders giving written notice to the Parent in the event the
Parent has breached any material representation, warranty, covenant, agreement
or obligation contained in this Agreement in any material respect, the
Stockholders have notified the Parent of the breach, and the breach has
continued without cure for a period of fifteen (15) calendar days after the
notice of breach; or

(d) By the Parent or the Stockholders if:

(i) any court of competent jurisdiction or other Governmental Body shall have
issued an order, decree or ruling, or taken any other action restraining,
enjoining or otherwise prohibiting the transactions contemplated hereby; or

 

38



--------------------------------------------------------------------------------

(ii) the Closing has not occurred on or prior to October 31, 2007; provided,
however, that this provision shall not be available to Parent if the
Stockholders have the right to terminate this Agreement under subsection (c),
and this provision shall not be available to the Stockholders if Parent has the
right to terminate this Agreement under subsection (b).

Upon the occurrence of any of the events specified in Section 12.01(d), written
notice of such event shall forthwith be given to the other parties to this
Agreement, whereupon this Agreement shall terminate.

Section 12.02 Effect of Termination. In the event of the termination and
abandonment of this Agreement pursuant to Section 12.01, this Agreement, except
for the provisions of ARTICLE XI, ARTICLE XII and ARTICLE XIV, shall forthwith
become void and be of no effect, without any liability on the part of any party
or its directors, officers or shareholders. Nothing in this Section 12.02 shall
relieve any party to this Agreement of liability for breach of this Agreement.

ARTICLE XIII

REGISTRATION RIGHTS

Section 13.01 Registration Rights.

(a) Within ninety (90) days after the Closing Date (the “Closing Filing Date”),
Parent shall file with the SEC a registration statement on any appropriate form
under the Securities Act with respect to the offering and sale or other
disposition of the Basin Common Stock issued to the Stockholders on the Closing
Date pursuant to Section 3.02 in connection with the Merger (the “Closing
Shares”) (the “Registration Statement”). Parent agrees to use commercially
reasonable efforts to cause the Registration Statement to become effective as
soon as practicable after the Closing Filing Date, and to promptly notify the
Stockholders’ Representative of such effectiveness. The Stockholders agree to
cooperate with and provide assistance to Parent, as Parent may reasonably
request, in connection with any registration and sale of the shares of Basin
Common Stock.

(b) Parent agrees that it will (i) prepare and file with the SEC any amendments
or supplements to each Registration Statement or prospectus which may be
necessary to keep such Registration Statement effective and to comply with the
provisions of the Securities Act with respect to the offer of the Basin Common
Stock covered by such Registration Statement until the sale of the shares
registered thereby or until all such shares may be continuously sold by each
selling stockholder named therein within a ninety (90) day period under
Rule 144; (ii) prepare and promptly file with the SEC and promptly notify the
Stockholders’ Representative of the filing of such amendment or supplement to
such Registration Statement or prospectus as may be necessary to correct any
statement therein or omission therefrom if, at any time when a prospectus
relating to the shares of Basin Common Stock is required to be delivered under
the Securities Act, any event with respect to Parent shall have occurred as a
result of which any prospectus would include an untrue statement of material
fact or omit to state any material fact necessary to make the statements therein
not misleading; (iii) in case the holders of registered shares are required to
deliver a prospectus, prepare promptly such amendment or amendments to such
Registration Statement and such prospectus or prospectuses as may be necessary
to permit compliance with the requirements of Section 10(a)(3) of the Securities
Act; (iv) advise the Stockholders’ Representative promptly after Parent shall
receive notice or obtain knowledge of the issuance of any stop order by the SEC
suspending the effectiveness of any such Registration Statement or amendment
thereto or of the initiation or threatening of any proceedings for that purpose,
and promptly use commercially reasonable efforts to prevent the issuance of any
stop order or to obtain its withdrawal if such stop order should be issued;
(v) use commercially reasonable efforts to qualify such shares of Basin Common
Stock for sale under the securities or “blue sky” laws of such states within the
United States as the holders of registered shares may reasonably designate,
except that Parent shall not be required in connection therewith or as a
condition thereto to qualify to do business in any such state or to take any
action which would subject it to general service of process in any such
jurisdiction where it is not then so subject; and

 

39



--------------------------------------------------------------------------------

(vi) furnish to the holders of registered shares, as soon as available, copies
of any such registration statement and each preliminary and final prospectus, or
supplement or amendment required to be prepared with respect thereto, all in
such quantities as they may from time to time reasonably request.

(c) The holders of registered shares agree that, upon receipt of any notice from
Parent of the happening of any event of the kind described in clause (b)(ii) of
this Section 13.01 (a “Blackout Notice”), they will forthwith discontinue the
disposition of the shares of Basin Common Stock until they have received copies
of the supplemented or amended prospectus contemplated by clause (b)(ii), or
until such holders are advised in writing by Parent that the use of the
prospectus may be resumed, and have received copies of any additional or
supplemental filings that are incorporated by reference in the prospectus, and,
if so directed by Parent, such holders will deliver to Parent all copies then in
such holders’ possession of the prospectus covering the shares of Basin Common
Stock current at the time of receipt of such notice; provided that if such
holders are then employees of Parent or any of Parent’s Affiliates, such holders
shall in any event comply with any applicable insider trading policies of Parent
in the sale of registered shares.

(d) Each of the holders of registered shares shall furnish information to Parent
concerning their holdings of securities of Parent and the proposed method of
sale or other disposition of the shares of Basin Common Stock and such other
information and undertakings as shall be required in connection with the
preparation and filing of any Registration Statement and any amendments thereto
covering all or part of the shares of Basin Common Stock in order to assist
Parent in complying with the Securities Act and Exchange Act. Each such holder
shall further agree to enter into such undertakings and take such other action
relating to the conduct of the proposed offering which Parent may reasonably
request as being necessary to assist Parent in complying with the federal and
state securities laws and the rules or other requirements of the Financial
Industry Regulatory Authority (“FINRA”) or otherwise to effectuate the offering.

(e) Parent shall pay all expenses (the “Registration Expenses”) incident to the
registration of the shares of Basin Common Stock under this Section 13.01,
including all registration, filing and NASD fees, all fees and expenses of
complying with securities or blue sky laws, all word processing, duplicating and
printing expenses, messenger and delivery expenses, and the fees and
disbursements of counsel for Parent and of its independent public accountants.
With respect to sales of shares of Basin Common Stock, the holders of registered
shares shall pay all underwriting discounts and commissions and fees of
underwriters, selling brokers, dealer managers or similar securities industry
professionals relating to the distribution of shares of Basin Common Stock, the
fees and disbursements of counsel retained by them and transfer taxes, if any.

Section 13.02 Information Furnished by Holder. It shall be a condition precedent
of Parent’s obligations under Section 13.01 that each holder of Basin Common
Stock included in any Registration Statement furnish to Parent such information
regarding such holder and the distribution proposed by such holder as Parent may
reasonably request.

 

40



--------------------------------------------------------------------------------

ARTICLE XIV

MISCELLANEOUS

Section 14.01 Notices. All notices, requests, consents and other communications
hereunder shall be in writing, shall be addressed to the receiving party’s
address set forth on the signature pages hereto or to such other address as a
party may designate by notice hereunder, and shall be either (i) delivered by
hand, (ii) made by facsimile transmission, or (iii) sent by recognized overnight
courier. A copy of any notices delivered to any party shall also be sent to the
following:

If to any of the Stockholders, to the Stockholders’ Representative:

Frank S. Craft

2070 Airways Boulevard

Memphis , Tennessee 38114-069

Facsimile: (901) 743-2361

with a copy to:

A. Neal Graham, Esq.

Harris Shelton Hanover Walsh, PLLC

6060 Poplar Avenue, Suite 450

Memphis, TN 38119

Facsimile: (901) 682-4446

If to the Parent, to:

Basin Water, Inc.

8731 Prestige Court

Rancho Cucamonga, CA 91730

Attn: Michael M. Stark

Facsimile: (909) 481-6801

with a copy to: General Counsel

and with a copy to (which shall not constitute notice for any purposes under
this Agreement):

Latham & Watkins LLP

12636 High Bluff Drive, Suite 400

San Diego, CA 92130

Attn: Faye H. Russell, Esq.

        Divakar Gupta, Esq.

Facsimile: (858) 523-5450

All notices, requests, consents and other communications hereunder shall be
deemed to have been duly given (i) if by hand, at the time of the delivery
thereof to the receiving party at the address of such party set forth above,
(ii) if made by facsimile transmission, at the time that receipt thereof has
been acknowledged by electronic confirmation or otherwise, or (iii) if sent by
overnight courier, on the next business day (or the second succeeding business
day in the case of international delivery) following the day such notice is
delivered to the courier service.

Section 14.02 Entire Agreement. This Agreement together with the Exhibits and
Schedules hereto and the other documents executed in connection herewith
embodies the entire agreement and understanding between the parties hereto with
respect to the subject matter hereof and supersedes all prior oral or written
agreements and understandings relating to the subject matter hereof including,
without limitation, that certain letter of intent between the Parent and the
Company dated June 7, 2007 and Confidentiality Agreement between Parent and the
Company dated November 13, 2006. No statement, representation, warranty,
covenant or agreement of any kind

 

41



--------------------------------------------------------------------------------

not expressly set forth in this Agreement or the Exhibits or Schedules hereto or
the other documents executed in connection herewith shall affect, or be used to
interpret, change or restrict, the express terms and provisions of this
Agreement.

Section 14.03 Modifications and Amendments. The terms and provisions of this
Agreement may be modified or amended only by written agreement executed by all
parties hereto.

Section 14.04 Waivers and Consents. No failure or delay by a party hereto in
exercising any right, power or remedy under this Agreement, and no course of
dealing between the parties hereto, shall operate as a waiver of any such right,
power or remedy of the party. No single or partial exercise of any right, power
or remedy under this Agreement by a party hereto, nor any abandonment or
discontinuance of steps to enforce any such right, power or remedy, shall
preclude such party from any other or further exercise thereof or the exercise
of any other right, power or remedy hereunder. The election of any remedy by a
party hereto shall not constitute a waiver of the right of such party to pursue
other available remedies. No notice to or demand on a party not expressly
required under this Agreement shall entitle the party receiving such notice or
demand to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the party giving such
notice or demand to any other or further action in any circumstances without
such notice or demand. The terms and provisions of this Agreement may be waived,
or consent for the departure therefrom granted, only by written document
executed by the party entitled to the benefits of such terms or provisions. No
such waiver or consent shall be deemed to be or shall constitute a waiver or
consent with respect to any other terms or provisions of this Agreement, whether
or not similar. Each such waiver or consent shall be effective only in the
specific instance and for the purpose for which it was given, and shall not
constitute a continuing waiver or consent.

Section 14.05 Assignment. Neither this Agreement, nor any right hereunder, may
be assigned by any of the parties hereto without the prior written consent of
the other parties, except that the Parent may assign all or part of its rights
and obligations under this Agreement to one or more direct or indirect
subsidiaries or Affiliates or to any person that acquires Parent or
substantially all of the assets of Parent or survives any merger with Parent;
provided that no such assignment shall relieve Parent of any of its obligations
to the Stockholders hereunder.

Section 14.06 Parties in Interest. This Agreement shall be binding upon and
inure solely to the benefit of each party hereto and their successors and
permitted assigns, and nothing in this Agreement, express or implied, is
intended to confer upon any other person any rights or remedies of any nature
whatsoever under or by reason of this Agreement. Nothing in this Agreement shall
be construed to create any rights or obligations except among the parties
hereto, and no person or entity shall be regarded as a third-party beneficiary
of this Agreement, provided, however, that the provisions of ARTICLE XI and
Section 3.09 are intended for the benefit of the entities and individuals
specified therein.

Section 14.07 Governing Law. This Agreement and the rights and obligations of
the parties hereunder shall be construed in accordance with and governed by the
internal laws of the State of Delaware, without giving effect to the conflict of
law principles thereof.

Section 14.08 Severability. In the event that any court of competent
jurisdiction shall finally determine that any provision, or any portion thereof,
contained in this Agreement shall be void or unenforceable in any respect, then
such provision shall be deemed limited to the extent that such court determines
it enforceable, and as so limited shall remain in full force and effect. In the
event that such court shall determine any such provision, or portion thereof,
wholly unenforceable, the remaining provisions of this Agreement shall
nevertheless remain in full force and effect.

Section 14.09 Interpretation. The parties hereto acknowledge and agree that:
(i) each party and its counsel reviewed and negotiated the terms and provisions
of this Agreement and have contributed to its revision; (ii) the rule of
construction to the effect that any ambiguities are resolved against the
drafting party shall not be employed in the interpretation of this Agreement;
and (iii) the terms and provisions of this Agreement shall be

 

42



--------------------------------------------------------------------------------

construed fairly as to all parties hereto and not in favor of or against any
party, regardless of which party was generally responsible for the preparation
of this Agreement.

Section 14.10 Headings and Captions. The headings and captions of the various
subdivisions of this Agreement are for convenience of reference only and shall
in no way modify, or affect, or be considered in construing or interpreting the
meaning or construction of any of the terms or provisions hereof.

Section 14.11 Expenses. Each of the parties hereto shall pay its own fees and
expenses (including the fees of any attorneys, accountants, appraisers or others
engaged by such party, except as set forth in Section 1.03(c) hereof) in
connection with this Agreement and the transactions contemplated hereby whether
or not the transactions contemplated hereby are consummated; provided, however,
that all expenses billed to or incurred by the Company in connection with this
Agreement and the transactions contemplated hereby shall be paid by the Company
as of the Closing and taken into consideration in the Final Closing Balance
Sheet, and neither Parent nor the Company shall have any liability or obligation
therefor following the Closing.

Section 14.12 Confidentiality. Each party acknowledges and agrees that any
information or data it has acquired from the other party was received in
confidence. Each party hereto agrees not to divulge, communicate or disclose,
except as may be required by law or for the performance of this Agreement
(including obtaining financing and conducting due diligence), or use to the
detriment of the disclosing party or for the benefit of any other person or
persons, or misuse in any way, any confidential information of the disclosing
party concerning the subject matter hereof, including any trade or business
secrets of the disclosing party and any technical or business materials that are
treated by the disclosing party as confidential or proprietary. In the event the
transactions contemplated hereby are not consummated, upon the request of the
other party, each party hereto will, and will cause its respective
representatives to, promptly (and in no event later than seven (7) calendar days
after such request) redeliver or cause to be redelivered all copies of
confidential documents and information furnished by the other party in
connection with this Agreement or the transactions contemplated hereby and
destroy or cause to be destroyed all notes, memoranda, summaries, analyses,
compilations and other writings related thereto or based thereon prepared by the
party furnished such documents and information or its representatives. In the
event the transactions contemplated hereby are consummated, this Section 14.12
shall no longer apply with respect to use or disclosure by Parent, its
employees, agents or Affiliates of confidential information of the Company
obtained by the Parent. Notwithstanding the foregoing, the limitations contained
herein shall not apply to any information that: (a) was publicly known at the
time of disclosure to the recipient, or becomes publicly known through no act of
the recipient; (b) was rightfully received from a third party without a duty of
confidentiality; or (c) was developed by the recipient independently.

Section 14.13 Public Disclosure. No party to this Agreement shall issue (and
each party shall cause its Affiliates not to issue) any press release or public
disclosure relating to the subject matter of this Agreement without the prior
written approval of all the parties hereto, which consent shall not be
unreasonably withheld, provided, that any party may make any public disclosure
that it believes in good faith is required by applicable law.

Section 14.14 Counterparts. This Agreement may be executed in one or more
counterparts, and by different parties hereto on separate counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

Section 14.15 Representation. Each party hereto represents and agrees with each
other that it has been represented by or had the opportunity to be represented
by, independent counsel of its own choosing, and that it has had the full right
and opportunity to consult with its respective attorney(s), that to the extent,
if any, that it desired, it availed itself of this right and opportunity, that
it or its authorized officers (as the case may be) have carefully read and fully
understand this Agreement in its entirety and have had it fully explained to
them by such party’s respective counsel, that each is fully aware of the
contents thereof and its meaning, intent and legal effect,

 

43



--------------------------------------------------------------------------------

and that it or its authorized officer (as the case may be) is competent to
execute this Agreement and has executed this Agreement free from coercion,
duress or undue influence.

Section 14.16 Specific Performance. Each party to this Agreement acknowledges
and agrees that the other parties would be damaged irreparably in the event any
of the provisions of this Agreement are not performed in accordance with their
specific terms or otherwise are breached. Accordingly, each of the parties
agrees that the other parties shall be entitled to seek an injunction or
injunctions to prevent breaches of the provisions of this Agreement and to
enforce specifically this Agreement and the terms and provisions hereof, in
addition to any other remedy to which they may be entitled, at law or in equity.

Section 14.17 Consent to Jurisdiction; Waiver of Jury Trial. Each party to this
Agreement irrevocably and unconditionally (a) agrees that any suit, action or
other legal proceeding arising out of this Agreement shall be brought in the
United States District Court for the Southern District of California (or, if
such court does not have jurisdiction or does not accept jurisdiction, in any
state court of general jurisdiction located in San Diego County, California);
(b) consents to the jurisdiction of any such court in any such suit, action or
proceeding; and (c) waives any objection that such party may have to the laying
of venue of any such suit, action or proceeding in any such court. TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION (WHETHER AS CLAIM, COUNTER-CLAIM, AFFIRMATIVE
DEFENSE OR OTHERWISE) IN CONNECTION WITH OR IN ANY WAY RELATED TO THIS AGREEMENT
OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR
WRITTEN), ACTIONS OR INACTIONS OF ANY PARTY.

Section 14.18 Attorneys’ Fees If any party to this Agreement brings an action to
enforce its rights under this Agreement, the prevailing party shall be entitled
to recover its costs and expenses, including, without limitation reasonable
attorneys’ fees and expenses, incurred by such party in connection with such
action, including any appeal of such action.

[SIGNATURE PAGES FOLLOW]

 

44



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parent, Merger Sub, NewCo, the Company, the
Stockholders’ Representative and the Stockholders have executed this Agreement
as of the day and year first above written.

 

PARENT: BASIN WATER, INC. By:  

/s/    THOMAS C. TEKULVE        

Name:   Thomas C. Tekulve Title:   Chief Financial Officer Address:   8731
Prestige Court   Rancho Cucamonga, CA 91730 MERGER SUB: BW ACQUISITION MERGER
SUB, INC. By:  

/s/    THOMAS C. TEKULVE        

Name:   Thomas C. Tekulve Title:   Chief Financial Officer Address:   8731
Prestige Court   Rancho Cucamonga, CA 91730 NEWCO: BASIN WATER—MPT, INC. By:  

/s/    THOMAS C. TEKULVE        

Name:   Thomas C. Tekulve Title:   Chief Financial Officer Address:   8731
Prestige Court   Rancho Cucamonga, CA 91730 COMPANY: MOBILE PROCESS TECHNOLOGY,
CO. By:  

/s/    FRANK S. CRAFT        

Name:   Frank S. Craft Title:   President STOCKHOLDERS’ REPRESENTATIVE: FRANK S.
CRAFT By:  

/s/    FRANK S. CRAFT        

STOCKHOLDERS: FRANK S. CRAFT By:  

/s/    FRANK S. CRAFT        

 

45



--------------------------------------------------------------------------------

EVELYN S. CRAFT By:  

/s/    EVELYN S. CRAFT BY FRANK S. CRAFT,        

  Attorney-in Fact STOCKHOLDERS (CONT.): FRANK S. CRAFT, JR. By:  

/s/    FRANK S. CRAFT, JR. BY FRANK S. CRAFT,        

  Attorney-in Fact SARA E. CRAFT By:  

/s/    SARA E. CRAFT BY FRANK S. CRAFT,        

    Attorney-in Fact REESE K. CRAFT By:  

/s/    REESE K. CRAFT BY FRANK S. CRAFT,        

  Attorney-in Fact   ROBERT D. CRAFT By:  

/s/     ROBERT D. CRAFT BY FRANK S. CRAFT,        

    Attorney-in Fact FRANK S. CRAFT, TRUSTEE, WYLIE CRAFT INTER
VIVOS TRUST By:  

/s/    FRANK S. CRAFT,        

  Trustee STOCKHOLDERS (CONT.): WHITNEY M. CRAFT By:  

/s/    WHITNEY M. CRAFT BY FRANK S. CRAFT,        

    Attorney-in Fact ROBERT W. CRAFT By:  

/s/    ROBERT W. CRAFT BY FRANK S. CRAFT,        

  Attorney-in Fact  

 

46



--------------------------------------------------------------------------------

Schedule A

 

Stockholder

  % of
Company
Owned     Cash Consideration1   Basin Common Stock
Consideration  

Frank S. Craft

  24.63 %   $ 1,049,305.54   113,980  

Evelyn L. Craft

  6.63 %     282,528.50   30,688  

Frank S. Craft, Jr.

  6.63 %     282,528.50   30,688  

Sara E. Craft

  6.63 %     282,528.50   30,688  

Reese K. Craft

  6.63 %     282,528.50   30,688  

Sara Craft

  11.13 %     474,044.88   51,493  

Robert D. Craft, Jr.

  14.61 %     622,542.82   67,623  

Frank C. Craft, Trustee, Wylie Craft Inter Vivos Trust

  14.61 %     622,542.82   67,623  

Whitney M. Craft

  3.45 %     146,874.85   15,954  

Robert W. Craft

  5.04 %     214,695.35   23,321  

Total

  100.00 %     $4,260,082.00   462,746  Shares

--------------------------------------------------------------------------------

1

This amount does not include the Indemnity Escrowed Funds, the Working Capital
Escrowed Funds or the Company Transaction Expenses.

 

47